         Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 1 of 92



                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION



 COMMSTECH LLC,                                  Case No. 6:19-cv-296

                Plaintiff,
                                                 COMPLAINT FOR PATENT
        v.                                       INFRINGEMENT
 CISCO SYSTEMS, INC.,
                                                 JURY TRIAL DEMANDED
                Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Commstech LLC (“Commstech” or “Plaintiff”) hereby asserts the following

claims for patent infringement against Defendant Cisco Systems, Inc. (“Cisco” or “Defendant”),

and alleges as follows:

                                          SUMMARY

1.     Commstech owns United States Patent Nos. 6,349,340; 6,606,317; 7,126,946; 7,152,231;

       7,769,028; and 7,990,860 (collectively, the “Patents-in-Suit”).

2.     Cisco infringes the Patents-in-Suit by implementing, without authorization, Commstech’s

       proprietary technologies in a number of its commercial networking products and related

       software including, inter alia, products that operate with the Cisco Internetwork Operating

       System (“IOS”) XR software (including but not limited to Cisco CRS series routers, XR

       12000 series routers, and ASR 9000 series routers), products that support the RFC 4607

       specification related to “Source-Specific Multicast for IP” (including but not limited to

       products that operate with the Cisco NX-OS software, such as the Cisco Nexus series

       switches, Cisco MDS 9000 Family storage switches, and Cisco UCS 6100 Series Fabric


                                                1
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 2 of 92



     Interconnects), products that operate with the Cisco IOS software and comprise Content

     Addressable Memory (“CAM”) and/or Ternary Content Addressable Memory (“TCAM”)

     (including but not limited to Cisco Catalyst series switches that comprise a Switching

     Supervisor Engine), and products that operate with the “EasyQoS” application, which

     supports numerous Cisco routers, switches, and/or platforms listed on Cisco’s website

     (https://www.cisco.com/c/en/us/td/docs/cloud-systems-management/application-policy-

     infrastructure-controller-enterprise-module/1-5-x/easyqos/supported-platforms/b_Easy

     QoS_Supported_Devices_1_5_x.pdf) (collectively referred to herein as the “Accused

     Products”). These Cisco products are marketed, offered and distributed throughout the

     United States, including in this District.

3.   By this action, Commstech seeks to obtain compensation for the harm Commstech has

     suffered as a result of Cisco’s infringement of the Patents-in-Suit.

                                NATURE OF THE ACTION

4.   This is a civil action for patent infringement arising under the patent laws of the United

     States, 35 U.S.C. § 1 et seq.

5.   Cisco has infringed and continues to infringe, and at least as early as the filing and/or

     service of this Complaint, has induced and continues to induce infringement of, and has

     contributed to and continues to contribute to infringement of, at least one or more claims

     of Commstech’s Patents-in-Suit at least by making, using, selling, and/or offering to sell

     its products and services in the United States, including in this District.

6.   Commstech is the legal owner by assignment of the Patents-in-Suit, which were duly and

     legally issued by the United States Patent and Trademark Office (“USPTO”). Commstech

     seeks monetary damages for Cisco’s infringement of the Patents-in-Suit.




                                                  2
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 3 of 92



                                         THE PARTIES

7.    Plaintiff Commstech LLC is a Texas limited liability company with its principal place of

      business at 1708 Harrington Dr., Plano, Texas 75075. Commstech is the owner of

      intellectual property rights at issue in this action.

8.    On information and belief, Defendant Cisco Systems, Inc. is a California corporation with

      a principal place of business at 170 West Tasman Dr., San Jose, California 95134. On

      information and belief, Cisco maintains at least two offices in this District at 12515

      Research Blvd., Building 3, Austin, TX 78759, and 18615 Tuscany Stone, San Antonio,

      TX 78258.

9.    On information and belief, Cisco directly and/or indirectly develops, designs,

      manufactures, distributes, markets, offers to sell and/or sells infringing products and

      services in the United States, including in the Western District of Texas, and otherwise

      directs infringing activities to this District in connection with its products and services.

                                JURISDICTION AND VENUE

10.   As this is a civil action for patent infringement arising under the patent laws of the United

      States, 35 U.S.C. § 1 et seq., this Court has subject matter jurisdiction over the matters

      asserted herein under 28 U.S.C. §§ 1331 and 1338(a).

11.   This Court has personal jurisdiction over Cisco, in part because Cisco does continuous and

      systematic business in this District, including by providing infringing products and services

      to the residents of the Western District of Texas that Cisco knew would be used within this

      District, and by soliciting business from the residents of the Western District of Texas. For

      example, Cisco is subject to personal jurisdiction in this Court because, inter alia, and on

      information and belief, Cisco has a regular and established place of business at its offices




                                                  3
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 4 of 92



      in the Western District of Texas (and elsewhere in the State of Texas), and directly and

      through agents regularly does, solicits, and transacts business in the Western District of

      Texas (and elsewhere in the State of Texas), including, for example, through its

      www.cisco.com website.

12.   In particular, Cisco has committed and continues to commit acts of infringement in

      violation of 35 U.S.C. § 271, and has made, used, marketed, distributed, offered for sale,

      sold, and/or imported infringing products in the State of Texas, including in this District,

      and engaged in infringing conduct within and directed at or from this District. For example,

      Cisco has purposefully and voluntarily placed the Accused Products into the stream of

      commerce with the expectation that the Accused Products will be used in this District. The

      Accused Products have been and continue to be distributed to and used in this District.

      Cisco’s acts cause and have caused injury to Commstech, including within this District.

13.   Venue is proper in this District under the provisions of 28 U.S.C. §§ 1391 and 1400(b) at

      least because a substantial part of the events or omissions giving rise to the claims occurred

      in this District, and because Cisco has committed acts of infringement in this District and

      has a regular and established place of business in this District.

                                     PATENTS-IN-SUIT

                                        The ‘340 Patent

14.   U.S. Patent No. 6,349,340 (“the ‘340 Patent”) is entitled “Data multicast channelization,”

      and was issued on February 19, 2002. A true and correct copy of the ‘340 Patent is attached

      as Exhibit A.

15.   The ‘340 Patent was filed on January 13, 2000 as U.S. Patent Application No. 09/482,496.

16.   Commstech is the owner of all rights, title, and interest in and to the ‘340 Patent, with the




                                                4
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 5 of 92



      full and exclusive right to bring suit to enforce the ‘340 Patent, including the right to

      recover for past infringement.

17.   The ‘340 Patent is valid and enforceable under United States Patent Laws.

18.   The ‘340 Patent recognized several problems with existing high-speed network data

      distribution technology, such as multicast technology. Notably, the ‘340 Patent recognized

      that “[m]anagement of high-speed data across distributed data networks can involve two

      basic approaches,” both of which have several drawbacks. Exhibit A at 1:32-33.

19.   For instance, the ‘340 Patent recognized problems with a “more common approach”

      referred to as the “client-based” approach, where “client nodes notify server nodes of their

      interest in certain desired data,” and the “servers can individually distribute data packets to

      each interested, subscribing client.” Exhibit A at 1:33-39. In this respect, the ‘340 Patent

      recognized that this “client-based” approach “tends to overburden the server as network

      demands grow.” Id. at 1:30-41. In particular, the ‘340 Patent discloses that “as additional

      client nodes are added to the network, the server not only must individually distribute the

      data packets to each interested client node, but also the server must individually distribute

      the data packets to each additional subscribing client node,” and thus, “as the client node

      list grows, so does the server’s workload.” Id. at 1:41-47.

20.   The ‘340 Patent also recognized problems with another approach referred to as the “server-

      based” approach that uses multicast technology, in which “the server transmits the data

      packet to a multicast destination address identifying a particular multicast session,” and

      “[i]nterested client nodes merely subscribe to the multicast address, rather than the server,

      in order to receive the broadcast data.” Exhibit A at 1:48-58. However, the ‘340 Patent

      recognized that “because all client nodes receive each broadcast data packet, regardless of




                                                5
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 6 of 92



      the content of the data packet, each client node must filter unwanted data upon receipt of

      each data packet,” but “[c]lient nodes generally are uninterested in most of the broadcast

      data and, as a result, client nodes expend substantial processor resources identifying and

      discarding unwanted data packets.” Id. at 1:54-2:4. Further, the ‘340 Patent recognized

      that, although these existing approaches “allow[ ] a server to provide data at high data

      transmission rates to more client[ ] nodes,” these approaches can “limit the client node’s

      ability to filter unwanted data packets” given the client node’s “processor overhead.” Id.

      at 2:7-11.

21.   To address one or more shortcomings of existing high-speed network data distribution

      technology, such as existing multicast technology that “challeng[ed] the client node’s

      ability to filter the unwanted data packets,” the ‘340 Patent discloses, inter alia, a “method

      for efficient filtering of unwanted data in a multicast network environment” that “satisfies

      the long-felt need of the prior art by applying a combination hardware and software

      solution which selectively filters multicast data by selectively disabling channels

      containing unwanted data.”       Exhibit A at 2:14-25.       The ‘340 Patent’s “inventive

      arrangements” have “advantages over all other data distribution methods” and provide “a

      novel and nonobvious method for receiving the benefits of multicasting while avoiding the

      drawbacks associated with such systems.” Id. at 2:26-30.

22.   Indeed, the inventions of the ‘340 Patent improved the functionality of “client” computers

      operating in a multicast network environment by reducing the “substantial processor

      resources” expended by “client” computers using existing data filtering mechanisms, such

      as by reducing the resources expended by a “client” computer’s “network applications

      software.” Exhibit A at 6:9-47. In this respect, the inventions of the ‘340 Patent allow a




                                                6
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 7 of 92



      “client” computer to “avoid excessive software filtering” that leads to “performance gain”

      that can be “significant.” Id. at 10:21-31.

           The Inventions Claimed in the ‘340 Patent Improved Technology &

                  Were Not Well-Understood, Routine, or Conventional

23.   Given the state of the art at the time of the inventions of the ‘340 Patent, including the

      deficiencies in network data distribution systems of the time, the inventive concepts of the

      ‘340 Patent cannot be considered to be conventional, well-understood, or routine. See, e.g.,

      Exhibit A at 1:32-2:17. Indeed, there was a long-felt need in the art at the time of the

      inventions of the ‘340 Patent that the claimed inventions of the ‘340 Patent addressed. See,

      e.g., id at 2:20-26. In this respect, the ‘340 Patent discloses, among other things, an

      unconventional solution to problems arising in the context of network data distribution

      systems, namely, that “client” computers in such systems “expend[ed] substantial

      processor resources” filtering multicast data and this “processor overhead” inhibited the

      “client” computers’ ability to handle the increasing user demands for network data

      distribution systems to broadcast more data. See, e.g., id at 2:1-17.

24.   The inventions of the ‘340 Patent offered an unconventional, technological solution to such

      problems resulting in a “novel and nonobvious method for receiving the benefits of

      multicasting while avoiding the drawbacks associated with such [existing] systems.”

      Exhibit A at 2:25-30; see also, e.g., id. at 10:21-26 (“The inventive multicast

      channelization strategy can increase the bandwidth available to the expanding client node

      base by distributing the broadcast data across multiple channels,” such that “client nodes

      can selectively filter unwanted broadcast data within the network interface circuitry of each

      client node.”). In this respect, the inventions of the ‘340 Patent improved the functionality




                                                7
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 8 of 92



      of “client” computers operating in a multicast network environment. See, e.g., id. at 6:9-

      47, 10:21-31.

25.   Indeed, it was not well-understood, routine, or conventional at the time of the inventions

      of the ‘340 Patent to perform the following functions, alone and/or in combination with

      one another: (i) selecting from among a plurality of multicast communications channels a

      source communications channel for receiving requested multicast data, (ii) enabling the

      selected source communications channel, (iii) receiving the requested multicast data

      through the enabled source communications channel, (iv) forwarding the requested

      multicast data to requesting processes, and (v) disabling the selected source

      communications channel when the requesting processes indicate that no further data is

      requested to be received over the selected source communications channel. See, e.g.,

      Exhibit A at Claims 1, 8, 14.        Moreover, it was not well-understood, routine, or

      conventional at the time of the inventions of the ‘340 Patent to perform one or more of the

      following functions alone and/or in combination with one or more of the preceding

      functions: (i) receiving from one or more processes in a client node a request for multicast

      data, (ii) identifying a multicast data source for each requested data, and (iii) disabling an

      enabled selected source communications channel when the requesting client node process

      indicates that no further data is requested to be received from the identified multicast data

      source over the selected source communications channel and no other requesting client

      node processes have indicated a continuing need for further data to be received from the

      identified multicast data source over the selected source communications channel. See,

      e.g., id. at Claims 1, 8, 14.

26.   Further, it was not well-understood, routine, or conventional at the time of the inventions




                                                8
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 9 of 92



      of the ‘340 Patent to perform one or more of the following functions alone and/or in

      combination with one or more of the unconventional functions set forth in paragraph

      number 25: (i) filtering, from multicast data received through an enabled source

      communications channel, unwanted/unrequested multicast data, (ii) discarding the

      unwanted/unrequested multicast data, and (ii) forwarding the filtered multicast data to one

      or more requesting processes. See, e.g., Exhibit A at Claims 3, 9, 15.

27.   These are just exemplary reasons why the inventions claimed in the ‘340 Patent were not

      well-understood, routine, or conventional at the time of the invention of the ‘340 Patent.

28.   Consistent with the problems addressed by the ‘340 Patent being rooted in network data

      distribution systems, the ‘340 Patent’s inventions naturally are also rooted in that same

      technology that cannot be performed solely with pen and paper or in the human mind.

      Indeed, using pen and paper or a human mind would not only ignore, but would run counter

      to, the stated technical solution of the ‘340 Patent noted above and the technical problems

      that the ‘340 Patent was specifically designed to address. Likewise, at least because the

      ‘340 Patent’s claimed inventions address problems rooted in network data distribution

      systems, these inventions are not merely drawn to longstanding human activities.

                                       The ‘317 Patent

29.   U.S. Patent No. 6,606,317 (“the ‘317 Patent”) is entitled “Dual key controlled content

      addressable memory for accessing packet switch data buffer for multicasting data packets,”

      and was issued on August 12, 2003. A true and correct copy of the ‘317 Patent is attached

      as Exhibit B.

30.   The ‘317 Patent was filed on September 9, 1999 as U.S. Patent Application No.

      09/391,919.




                                               9
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 10 of 92



31.   Commstech is the owner of all rights, title, and interest in and to the ‘317 Patent, with the

      full and exclusive right to bring suit to enforce the ‘317 Patent, including the right to

      recover for past infringement.

32.   The ‘317 Patent is valid and enforceable under United States Patent Laws.

33.   The ‘317 Patent recognized several problems with existing digital data management

      systems used to control the storage and distribution of high-speed digital data. Notably,

      the ‘317 Patent recognized that while “digital signal processing components have enabled

      telecommunication service providers to supply multiple types of signaling channels from

      one or more sourcing sites to a switching interface serving a number of destination

      equipment[],” the “need for increased storage and data delivery capacity of the data

      switching and distribution elements that make up the switching interface” have been

      inadequately addressed by existing systems that include “a very large (e.g., room-sized)

      data buffering subsystem, having separate (maximal capacity) data stores dedicated to each

      port being serviced.” Exhibit B at 1:29-40. As a result of the “extraordinarily large size

      and considerable power requirements” of existing systems, the ‘317 Patent recognized that

      “this type of a data storage and distribution subsystem is not only impractical, but

      effectively impossible to deploy” in various environments, “where payload power

      consumption parameters must comply with very limited specifications.” Id. at 1:40-46.

34.   To address one or more shortcomings of existing digital data management systems, the

      ‘317 Patent discloses “a new and improved output centric packet switch architecture that

      employs a dual key content addressable memory (CAM)-based data storage management

      mechanism, which is configured to control, in a highly efficient manner, the storage and

      distribution of received data packets to one or more output ports of a P input port, M output




                                               10
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 11 of 92



      port packet switch.” Exhibit B at 1:50:57. More specifically, the ‘317 Patent discloses that

      “[a] packet record is stored in only a single storage location of the output packet buffer,”

      which “enables the capacity of the packet output buffer to be reduced considerably relative

      to the capacity of conventional data memories [that] store a separate copy of the data for

      each output port to which the packet is to be delivered.” Id. at 2:11-17. In this regard, the

      ‘317 Patent discloses that this “storage space reduction” can be “particularly significant . .

      . .” Id. at 2:17-19. Moreover, the ‘317 Patent discloses that “[w]hen a packet is written to

      the output packet buffer, the header information is mapped . . . into a multi-field buffer

      address pointer word[] that is written to one or more (for multicasting) addresses of a dual

      key controlled content addressable memory (CAM).” Id. at 2:20-25. In this respect, “the

      amount of memory required to implement the CAM is considerably less than that of the

      output packet buffer.” Id. at 2:36-38.

           The Inventions Claimed in the ‘317 Patent Improved Technology &
                 Were Not Well-Understood, Routine, or Conventional

35.   Given the state of the art at the time of the inventions of the ‘317 Patent, including the

      deficiencies in digital data management systems of the time, the inventive concepts of the

      ‘317 Patent cannot be considered to be conventional, well-understood, or routine. See, e.g.,

      Exhibit B at 1:29-2:18. The ‘317 Patent discloses, among other things, an unconventional

      solution to problems arising in the context of digital data management systems, namely,

      that such systems provided an “impractical” or “effectively impossible” solution for certain

      environments where “payload power consumption parameters [had to] comply with very

      limited specifications.” See, e.g., id at 1:40-46.

36.   As noted above, the inventions of the ‘317 Patent offered an unconventional, technological

      solution to such problems resulting in a “a new and improved output centric packet switch



                                                11
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 12 of 92



      architecture that employs a dual key content addressable memory (CAM)-based data

      storage management mechanism, which is configured to control, in a highly efficient

      manner, the storage and distribution of received data packets to one or more output ports

      of a P input port, M output port packet switch.” Exhibit B at 1:50:57. In this regard, the

      inventions of the ‘317 Patent improved the technical functioning of packet switches and

      computer communications systems. See, e.g., id. at 1:50-3:23, 13:43-14:11. For instance,

      the inventions of the ‘317 Patent assign specific functions among a packet switch’s

      components to, inter alia, improve the packet switch’s memory storage and packet

      distribution capabilities. See, e.g., id.

37.   Indeed, it was not well-understood, routine, or conventional at the time of the inventions

      of the ‘317 Patent to store a data packet that is to be multicast to a plurality of recipients in

      only a single data packet storage location of a data packet buffer. See, e.g., Exhibit B at

      Claims 1, 19, and 20. Moreover, it was not well-understood, routine, or conventional at

      the time of the inventions of the ‘317 Patent to store, in a content-addressable memory, a

      plurality of respectively different address pointer words, each address pointer word

      containing a respectively different key field that is used to identify one of a plurality of

      output ports, and an address field that identifies a single data packet storage location of a

      packet buffer in which the single data packet is stored. See, e.g., id. at Claims 1, 10, 19,

      and 20. Further, it was not well-understood, routine, or conventional at the time of the

      inventions of the ‘317 Patent to couple a key to respectively different key fields of

      respectively different address pointer words stored in a content addressable memory, so as

      to access contents of the address field of an address pointer word whose key field matches

      the key. See, e.g., id. at Claims 1, 10, and 19. Further yet, it was not well-understood,




                                                  12
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 13 of 92



      routine, or conventional at the time of the inventions of the ‘317 Patent to perform a

      combination of one or more of the preceding functions. See, e.g., id. at Claims 1, 19.

38.   Furthermore, it was not well-understood, routine, or conventional at the time of the

      inventions of the ‘317 Patent to perform the following functions, alone and/or in

      combination with one another: (i) reading a data packet from a single data packet storage

      location of a packet buffer in accordance with accessed address field contents and (ii)

      coupling the accessed address field contents to address fields of respectively different

      address pointer words stored in a content-addressable memory to determine whether the

      single data packet storage location of the data packet buffer is available to store a new data

      packet. See, e.g., Exhibit B at Claim 1. Moreover, it was not well-understood, routine, or

      conventional at the time of the inventions of the ‘317 Patent to perform a combination of

      one or more of the preceding functions with one or more of the unconventional functions

      set forth in paragraph number 37. See, e.g., id. at Claims 1, 19.

39.   It was also not well-understood, routine, or conventional at the time of the inventions of

      the ‘317 Patent to perform the following functions, alone and/or in combination with one

      another: (i) coupling respectively different keys to respectively different first fields of

      respectively different address pointer words stored in a content addressable memory, to

      read out contents of a common address field for application to a packet buffer, and thereby

      cause a data packet to be read out from a single data packet storage location of the packet

      buffer and multicast to multiple ones of a plurality of output ports, and (ii) in the course of

      reading out the contents of the common address field for application to the packet buffer,

      coupling the contents of the common address field to address fields of all of the address

      pointer words stored in the content addressable memory, to determine whether the data




                                                13
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 14 of 92



      packet has been multicast in accordance with each address pointer word stored in the

      content addressable memory. See, e.g., id. at Claim 19.

40.   Additionally, it was not well-understood, routine, or conventional at the time of the

      inventions of the ‘317 Patent to have a content-addressable memory including multiple

      storage regions that contain one or more of the following components, alone and/or in

      combination with one another: (i) a first plurality of content addressable memory cells, the

      contents of which are associated with a first field of a respective address pointer word that

      identifies data to be accessed from a storage location in a memory, (ii) a second plurality

      of content addressable memory cells, the contents of which are associated with a second

      field of the respective address pointer word that identifies the address of the storage

      location in the memory, and (iii) wherein respectively different address pointer words

      stored in multiple ones of the plurality of storage regions of the content addressable

      memory contain respectively different first fields associated with respectively different

      ones of multiple instances of accessing the data from the storage location in the memory,

      and a common second field that identifies the address of the storage location in the memory

      for each of the multiple instances of accessing the data from the storage location in the

      memory. See, e.g., Exhibit B at Claim 6.

41.   Likewise, it was not well-understood, routine, or conventional at the time of the inventions

      of the ‘317 Patent to have a content-addressable memory that stores address information

      for controlling multiple accesses to the same data packet stored in a single memory address

      of a data packet output buffer, to selectively read out therefrom the same data packet to a

      plurality of ports of a high speed switch, the content addressable memory being configured

      to store respectively different buffer address pointer words that identify the same data




                                               14
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 15 of 92



      packet to be delivered to selected ones of a plurality of switch output ports, and point to

      the address of the single storage location of the packet buffer. See, e.g., Exhibit B at Claim

      20.

42.   Further yet, it was not well-understood, routine, or conventional at the time of the

      inventions of the ‘317 Patent to have a content-addressable memory comprising an array

      of storage regions that store multibit words, each storage region being formed of a first

      plurality of content addressable memory cells, the contents of which are associated with a

      first field of a respective multibit word, and a second plurality of content addressable

      memory cells, the contents of which are associated with a second field of the respective

      multibit word, and wherein respectively different words stored in multiple ones of the

      plurality of storage regions of the content addressable memory contain respectively

      different first fields, and a common second field. See, e.g., Exhibit B at Claim 22.

43.   Moreover, it was not well-understood, routine, or conventional at the time of the inventions

      of the ‘317 Patent to have an output port data distribution architecture comprising one or

      more of the following components, alone and/or in combination with one another: (i) a

      packet buffer containing a plurality of storage locations that store data packets intended for

      delivery to one or more of a plurality of output ports, (ii) a content-addressable memory

      containing a plurality of storage regions that store respectively different address pointer

      words, each address pointer word containing a respectively different key field that is used

      to identify a data packet to be delivered to one of the plurality of output ports, and an

      address field that identifies the address of one of the plurality of storage locations of the

      packet buffer in which the data packet is stored, and (iii) a packet buffer access controller,

      which is operative to couple a key to key fields of address pointer words of the plural




                                               15
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 16 of 92



      storage regions of the content-addressable memory, and thereby access contents of the

      address field of an address pointer word whose key field contains said key, the accessed

      address field contents being coupled to read out a data packet stored in one of the plurality

      of storage locations of the packet buffer, the accessed address field contents being coupled

      to the address fields of address pointer words stored in the content-addressable memory,

      and wherein the content-addressable memory is operative to output a signal representative

      whether the accessed address field contents are contained in the address field of another

      address pointer word stored in the content-addressable memory. See, e.g., Exhibit B at

      Claim 10.

44.   These are just exemplary reasons why the inventions claimed in the ‘317 Patent were not

      well-understood, routine, or conventional at the time of the invention of the ‘317 Patent.

45.   Consistent with the problems addressed being rooted in digital data management systems,

      the ‘317 Patent’s inventions naturally are also rooted in that same technology that cannot

      be performed solely with pen and paper or in the human mind. Indeed, using pen and paper

      or a human mind would not only ignore, but would run counter to, the stated technical

      solution of the ‘317 Patent noted above and the technical problems that the ‘317 Patent was

      specifically designed to address. Likewise, at least because the ‘317 Patent’s claimed

      inventions address problems rooted in digital data management systems, these inventions

      are not merely drawn to longstanding human activities.

                                       The ‘946 Patent

46.   U.S. Patent No. 7,126,946 (“the ‘946 Patent”) is entitled “Dual key controlled content

      addressable memory for accessing packet switch data buffer for multicasting data packets,”

      and was issued on October 24, 2006. A true and correct copy of the ‘946 Patent is attached




                                               16
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 17 of 92



      as Exhibit C.

47.   The ‘946 Patent was filed on July 9, 2003 as U.S. Patent Application No. 10/616,286,

      which is a continuation of U.S. Patent Application No. 09/391,919, filed on September 9,

      1999, and now the ‘317 Patent.

48.   Commstech is the owner of all rights, title, and interest in and to the ‘946 Patent, with the

      full and exclusive right to bring suit to enforce the ‘946 Patent, including the right to

      recover for past infringement.

49.   The ‘946 Patent is valid and enforceable under United States Patent Laws.

50.   Commstech incorporates by reference and re-alleges the foregoing paragraph numbers 33-

      45 of this Complaint as if fully set forth herein.

51.   Like the inventions claimed in the ‘317 Patent—the parent to the ‘946 Patent—the

      inventions claimed in the ‘946 Patent were not well-understood, routine, or conventional.

52.   Indeed, it was not well-understood, routine, or conventional at the time of the invention of

      the ‘946 Patent to store data in a data memory by writing the data into a storage location

      of the data memory and writing, into a plurality of respective storage regions of a content-

      addressable memory, respective address pointer words, each of which includes a respective

      key field that is used to identify the data, and an address field that identifies the address of

      the storage location of the data memory. See, e.g., Exhibit C at Claim 1. Moreover, it was

      not well-understood, routine, or conventional at the time of the invention of the ‘946 Patent

      to read data from a data memory by coupling a key to key fields of address pointer words

      stored in storage regions of the content-addressable memory, accessing an address of a

      storage location of the data memory from an address field of an address pointer word whose

      key field contains said key, and reading the data from the storage location of the data




                                                17
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 18 of 92



      memory in accordance with the accessed address. See, e.g., id. at Claim 1. Moreover, it

      was not well-understood, routine, or conventional at the time of the invention of the ‘946

      Patent to couple an accessed address to a content-addressable memory to determine

      whether the address of a storage location of data memory is contained in another address

      pointer word stored in the content-addressable memory. See, e.g., id. at Claim 1. Further

      yet, it was not well-understood, routine, or conventional at the time of the inventions of the

      ‘946 Patent to perform a combination of one or more of the preceding functions. See, e.g.,

      id. at Claim 1.

53.   These are just exemplary reasons why the inventions claimed in the ‘946 Patent were not

      well-understood, routine, or conventional at the time of the invention of the ‘946 Patent.

54.   Consistent with the problems addressed being rooted in digital data management systems,

      the ‘946 Patent’s inventions naturally are also rooted in that same technology that cannot

      be performed solely with pen and paper or in the human mind. Indeed, using pen and paper

      or a human mind would not only ignore, but would run counter to, the stated technical

      solution of the ‘946 Patent noted above and the technical problems that the ‘946 Patent was

      specifically designed to address. Likewise, at least because the ‘946 Patent’s claimed

      inventions address problems rooted in digital data management systems, these inventions

      are not merely drawn to longstanding human activities.

                                        The ‘231 Patent

55.   U.S. Patent No. 7,152,231 (“the ‘231 Patent”) is entitled “High Speed Interprocess

      Communication,” and was issued on December 19, 2006. A true and correct copy of the

      ‘231 Patent is attached as Exhibit D.

56.   The ‘231 Patent was filed on November 1, 1999 as U.S. Patent Application No. 09/431,449.




                                               18
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 19 of 92



57.   Commstech is the owner of all rights, title, and interest in and to the ‘231 Patent, with the

      full and exclusive right to bring suit to enforce the ‘231 Patent, including the right to

      recover for past infringement.

58.   The ‘231 Patent is valid and enforceable under United States Patent Laws.

59.   The ‘231 Patent recognized several problems with existing network interprocess

      communications (“IPC”) technology. For instance, the ‘231 Patent recognized that, while

      existing IPC technology “provide[d] IPC between two processes,” existing IPC technology

      was “not suitable for real time command and control systems which can require fail-safe

      and extremely fast conveyancing of information between process.” Exhibit D at 2:35-39.

      In fact, the ‘231 Patent recognized that existing IPC technology “require[d] a minimum of

      two system calls to the operating system kernel,” with each system call having the “risk[]

      [of] losing CPU control upon invoking the system call required to read or write [] data,

      respectively.” Id. at 1:65-2:5. The ‘231 Patent further recognized that existing IPC

      technology “inefficiently pass[ed] data between processes by copying [] data stored in one

      region of memory, and storing the data in a different region of memory,” which was

      “expensive in terms of processor overhead and time delay.” Id. at 2:6-12, 2:39-44. The

      ‘231 Patent also recognized that existing IPC technology involving “pointer passing,”

      where “a recipient process receives only an address of a location in memory of the message

      data,” “become[s] unworkable because data residing at an address in one memory space is

      not equivalent to the data residing at the same address.” Id. at 2:15-21, 2:25-30.

60.   To address the shortcomings of existing IPC technology, which were not suitable for real-

      time command and control systems, the ‘231 Patent discloses an improved “system and

      method for high speed interprocess communications” that provides “extremely fast IPC




                                               19
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 20 of 92



      both by communicating message data in a shared region of random access memory (RAM)

      external to the operating system kernel and by limiting the movement of data.” Exhibit D

      at 4:28-32. Notably, the ‘231 Patent discloses that “[p]rocesses are notified of the location

      of the message data rather than actually receiving a copy of the message data,” and “[a]s a

      result, the number of data copies necessary for high speed IPC is minimized.” Id. at 4:32-

      37. Moreover, the ‘231 Patent discloses that the inventions of the ‘231 Patent provided

      “significant differences” compared to existing IPC technology, such as (i) the inventions’

      “use of a shared region of RAM to store accumulated data” that resulted in (a) “not

      requir[ing] operating system calls to write and read accumulated data” and (b) “not

      requir[ing] the rebooting of the operating system” when the shared region of RAM is

      reconfigured, and (ii) the inventions providing “a faster and safer mechanism for IPC in

      that the overhead associated with the IPC is minimized from two system calls and 2n bytes

      of data movement to a minimal n bytes of data movement.” Id. at 8:7-20.

           The Inventions Claimed in the ‘231 Patent Improved Technology &
                 Were Not Well-Understood, Routine, or Conventional

61.   Given the state of the art at the time of the inventions of the ‘231 Patent, including the

      deficiencies in IPC systems of the time, the inventive concepts of the ‘231 Patent cannot

      be considered to be conventional, well-understood, or routine. See, e.g., Exhibit D at 1:56-

      2:44, 4:10-46, 8:7-20. The ‘231 Patent discloses, among other things, an unconventional

      solution to problems arising in the context of IPC technology, namely, that such existing

      systems were not suitable for real-time command and control systems that required fast

      conveyancing of information between processes. See, e.g., id. at 2:2-44

62.   The inventions of the ‘231 Patent offered a technological solution to such problems

      resulting in a system that minimized the number of data copies necessary for high speed



                                               20
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 21 of 92



      IPC by providing mechanisms to communicate message data in a shared region of RAM

      that is external to the operating system kernel. Exhibit D at 4:28-37. In this respect, the

      inventions of the ‘231 Patent improved the technical functioning of one or more computers

      by reciting a specific technique for improving IPC. See, e.g., id. at 4:11-37, 4:57-5:9.

63.   Indeed, it was not well-understood, routine, or conventional at the time of the invention of

      the ‘231 Patent to have a system configured to attach a first and second process to a

      message buffer in a shared region of RAM that is exclusive of an operating system kernel

      space. See, e.g., id. at Claims 1, 6, 10. Moreover, it was not well-understood, routine, or

      conventional at the time of the invention of the ‘231 Patent to have a system where a first

      process is configured to add a memory offset corresponding to a location in a message

      buffer to a message list of a second process, and manipulate message data in the second

      process at the location corresponding to the offset, where the message data is transferred

      from the first process to the second process with minimal data transfer overhead. See, e.g.,

      id. at Claims 1, 6.

64.   Additionally, it was not well-understood, routine, or conventional at the time of the

      invention of the ‘231 Patent to have a system configured to (i) identify a memory offset in

      the message list corresponding to the second process, (ii) process, in the second process,

      message data stored at a location in the message buffer corresponding to the memory offset,

      and (iii) release the message buffer. See, e.g., Exhibit D at Claims 4, 9, 13. It was also not

      well-understood, routine, or conventional at the time of the invention of the ‘231 Patent to

      have a system configured to lock the message data to prevent the first process from

      accessing the accumulated data while the message data is being manipulated. See, e.g., id.

      at Claims 5, 14




                                               21
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 22 of 92



65.   Furthermore, it was not well-understood, routine, or conventional at the time of the

      invention of the ‘231 Patent to have a system configured to retrieve a memory offset in a

      message buffer corresponding to the location of message data accumulated by a first

      process and insert the memory offset in a message queue corresponding to a second

      process. See, e.g., Exhibit D at Claims 2, 7, 11. It was also not well-understood, routine,

      or conventional at the time of the invention of the ‘231 Patent to have a system configured

      to atomically assign the memory offset to an integer location in the message queue

      corresponding to the second process. See, e.g., id. at Claims 3, 8, 12.

66.   These are just exemplary reasons why the inventions claimed in the ‘231 Patent were not

      well-understood, routine, or conventional at the time of the invention of the ‘231 Patent.

67.   Consistent with the problems addressed being rooted in network IPC systems, the ‘231

      Patent’s inventions naturally are also rooted in that same technology that cannot be

      performed solely with pen and paper or in the human mind. Indeed, using pen and paper

      or a human mind would not only ignore, but would run counter to, the stated technical

      solution of the ‘231 Patent noted above and the technical problems that the ‘231 Patent was

      specifically designed to address. Likewise, at least because the ‘231 Patent’s claimed

      inventions address problems rooted in network IPC systems, these inventions are not

      merely drawn to longstanding human activities.

                                       The ‘028 Patent

68.   U.S. Patent No. 7,769,028 (“the ‘028 Patent”) is entitled “Systems and methods for

      adaptive throughput management for event-driven message-based data,” and was issued

      on August 3, 2010. A true and correct copy of the ‘028 Patent is attached as Exhibit E.

69.   The ‘028 Patent was filed on June 21, 2006 as U.S. Patent Application No. 11/471,923.




                                               22
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 23 of 92



70.   Commstech is the owner of all rights, title, and interest in and to the ‘028 Patent, with the

      full and exclusive right to bring suit to enforce the ‘028 Patent, including the right to

      recover for past infringement.

71.   The ‘028 Patent is valid and enforceable under United States Patent Laws.

72.   The ‘028 Patent discloses, among other things, “a method for communicating data

      including prioritizing data by assigning a priority to the data, analyzing a network to

      determine a status of the network, and communicating data based at least in part on the

      priority of the data and the status of the network.” Exhibit E at Abstract. The ‘028 Patent

      also discloses “Quality of Service (QoS),” which “refers to one or more capabilities of a

      network to provide various forms of guarantees with regard to data this is carried.” Id. at

      4:16-18. The ‘028 Patent states that “[t]he primary goal of QoS is to provide priority

      including dedicated bandwidth, controlled jitter and latency (required by some real-time

      and interactive traffic), and improved [data] loss characteristics.” Id. at 4:27-31.

73.   In discussing QoS, the ‘028 Patent recognized various shortcomings of existing QoS

      systems. As one example, the ‘028 Patent states that “[e]xisting QoS systems cannot

      provide QoS based on message content at the transport layer” of the Open Systems

      Interconnection (OSI) seven-layer protocol model. Exhibit E at 5:1-2. Indeed, the ‘028

      Patent explains that the “Transmission Control Protocol (TCP),” which is a protocol at the

      transport layer, “requires several forms of handshaking and acknowledgements to occur in

      order to send data,” and “[h]igh latency and [data] loss may result in TCP hitting time outs

      and not being able to send much, if any, meaningful data over [] a network.” Id. at 1:57-

      60, 3:53-57. As another example, the ‘028 Patent states that “[c]urrent approaches to QoS

      often require every node in a network to support QoS, or at the very least, for every node




                                               23
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 24 of 92



      in the network involved in a particular communication to support QoS,” but such

      approaches to QoS “do[] not scale well because of the large amount of state information

      that must be maintained at every node and the overhead associated with setting up such

      connections.” Id. at 4:35-39, 4:46-49. As yet another example, the ‘028 Patent states that

      “[d]ue to the mechanisms existing QoS solutions utilize, messages that look the same to

      current QoS systems may actually have different priorities based on message content,” but

      “data consumers may require access to high-priority data without being flooded by lower-

      priority data.” Id. at 4:61-67.

74.   In discussing the shortcomings of the prior art, the ‘028 Patent recognized that “[t]here is

      a need for systems and methods for providing QoS on the edge of a [] data network,” and

      “a need for adaptive, configurable QoS systems and methods in a [] data network.” Exhibit

      E at 5:17-20. The claimed inventions of the ‘028 Patent provide such systems and methods.

           The Inventions Claimed in the ‘028 Patent Improved Technology &
                 Were Not Well-Understood, Routine, or Conventional

75.   Given the state of the art at the time of the inventions of the ‘028 Patent, including the

      deficiencies with existing QoS systems for computer networks, the inventive concepts of

      the ‘028 Patent cannot be considered to be conventional, well-understood, or routine. See,

      e.g., Exhibit E at 1:57-60, 3:53-57, 4:35-39, 4:46-49, 4:61-67, 5:1-2, 5:17-20. The ‘028

      Patent discloses, among other things, an unconventional solution to problems arising in the

      context of communications networks that relied on existing QoS systems, namely, that such

      QoS systems did not scale, were not adaptive or configurable to different network types or

      architectures, and could not provide QoS based on message content at the transport layer,

      among other deficiencies. See, e.g., id.

76.   To address one or more deficiencies with existing QoS systems, the inventions of the ‘028



                                                 24
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 25 of 92



      Patent offered a technological solution that facilitated providing an improved technique for

      communicating data over a network, which helped to control jitter and latency and improve

      data loss, among other benefits. In particular, the inventions of the ‘028 Patent provided a

      specific, unconventional solution for prioritizing data as part of and/or at the top of the

      transport layer, dynamically changing rules for assigning priority to data, and

      communicating data based at least in part on the priority of the data and the status of the

      network. See, e.g., id. at Claims 1, 13, 17; 7:29-31. In this respect, the inventions of the

      ‘028 Patent improved the technical functioning of computers and computer networks by

      reciting a specific technique for prioritizing data communications over a network. See,

      e.g., id. at 4:11-37, 4:57-5:9.

77.   Indeed, it was not well-understood, routine, or conventional at the time of the invention of

      the ‘028 Patent for a communication device to (i) prioritize data by assigning priority to

      data, where the prioritization occurs either as part of and/or at the top of the transport layer,

      (ii) analyze a network to determine a status of the network, (iii) select a mode based on the

      status of the network, (iv) change rules for assigning priority to the data based on the mode,

      and (v) communicate the data based at least in part on the priority of the data and the status

      of the network, where the data is communicated at a transmission rate metered based at

      least in part on the status of the network. See, e.g., Exhibit E at Claim 1. Moreover, it was

      not well-understood, routine, or conventional at the time of the invention of the ‘028 Patent

      for a communication device to receive the data at a node on the edge of the network. See,

      e.g., Exhibit E at Claim 5. It was also not well-understood, routine, or conventional at the

      time of the invention of the ‘028 Patent for a communication device to receive the data at

      least in part from an application program and/or communicate the data to an application




                                                 25
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 26 of 92



      program. See, e.g., id. at Claims 6, 12. Further, it was not well-understood, routine, or

      conventional at the time of the invention of the ‘028 Patent for a communication device to

      assign the priority to the data based at least in part on message content of the data, protocol

      information of the data, or a user defined rule. See, e.g., id. at Claims 7-9.

78.   Additionally, it was not well-understood, routine, or conventional at the time of the

      invention of the ‘028 Patent for a communication system to include (i) a data prioritize

      component adapted to assign a priority to data, where the prioritization occurs either as part

      of and/or at the top of the transport layer, (ii) a network analysis component adapted to

      determine a status of the network, (iii) a mode selection component adapted to select a

      mode based at least on the status of the network, and (iv) a data communications component

      adapted to communicate the data based at least in part on the priority of the data and the

      status of the network, where the data prioritization component is adapted to assign priority

      to the data based on prioritization rules that are selected based on a selected mode, and

      where the data is communicated at a transmission rate metered based at least in part on the

      status of the network. See, e.g., Exhibit E at Claims 13, 17. It was also not well-understood,

      routine, or conventional at the time of the invention of the ‘028 Patent for a communication

      system to include a data organization component adapted to organize the data with respect

      to other data based at least in part on the priority of the data. See, e.g., id. at Claim 14.

79.   These are just exemplary reasons why the inventions claimed in the ‘028 Patent were not

      well-understood, routine, or conventional at the time of the invention of the ‘028 Patent.

80.   Consistent with the problems addressed being rooted in QoS systems for computer

      networks, the ‘028 Patent’s inventions naturally are also rooted in that same technology

      that cannot be performed solely with pen and paper or in the human mind. Indeed, using




                                                26
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 27 of 92



      pen and paper or a human mind would not only ignore, but would run counter to, the stated

      technical solution of the ‘028 Patent noted above and the technical problems that the ‘028

      Patent was specifically designed to address. Likewise, at least because the ‘028 Patent’s

      claimed inventions address problems rooted in QoS systems for computer networks, these

      inventions are not merely drawn to longstanding human activities.

                                        The ‘860 Patent

81.   U.S. Patent No. 7,990,860 (“the ‘860 Patent”) is entitled “Method and system for rule-

      based sequencing for QoS,” and was issued on August 2, 2011. A true and correct copy of

      the ‘860 Patent is attached as Exhibit F.

82.   The ‘860 Patent was filed on June 16, 2006 as U.S. Patent Application No. 11/454,220.

83.   Commstech is the owner of all rights, title, and interest in and to the ‘860 Patent, with the

      full and exclusive right to bring suit to enforce the ‘860 Patent, including the right to

      recover for past infringement.

84.   The ‘860 Patent is valid and enforceable under United States Patent Laws.

85.   The ‘860 Patent discloses, among other things, “a method for communicating data over a

      network to provide Quality of Service,” including “prioritizing the data, and

      communicating the data based at least in part on the priority.” Exhibit F at Abstract.

      According to the ‘860 Patent, “Quality of Service (QoS)” “refers to one or more capabilities

      of a network to provide various forms of guarantees with regard to data that is carried.” Id.

      at 4:16-18. The ‘860 Patent states that “[t]he primary goal of QoS is to provide priority

      including dedicated bandwidth, controlled jitter and latency (required by some real-time

      and interactive traffic), and improved [data] loss characteristics.” Id. at 4:27-32.

86.   Like the ‘028 Patent, the ‘860 Patent recognized various shortcomings of existing QoS




                                                  27
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 28 of 92



      systems. As one example, the ‘860 Patent states that “[e]xisting QoS systems cannot

      provide QoS based on message content at the transport layer” of the Open Systems

      Interconnection (OSI) seven-layer protocol model. Exhibit F at 5:2-3. Indeed, the ‘860

      Patent explains that the “Transmission Control Protocol (TCP),” which is a protocol at the

      transport layer, “requires several forms of handshaking and acknowledgements to occur in

      order to send data,” and “[h]igh latency and [data] loss may result in TCP hitting time outs

      and not being able to send much, if any, meaningful data over [] a network.” Id. at 1:57-

      60, 3:53-57. As another example, the ‘860 Patent states that “[c]urrent approaches to QoS

      often require every node in a network to support QoS, or at the very least, for every node

      in the network involved in a particular communication to support QoS,” but such

      approaches to QoS “do[] not scale well because of the large amount of state information

      that must be maintained at every node and the overhead associated with setting up such

      connections.” Id. at 4:36-39, 4:47-50. As yet another example, the ‘860 Patent states that

      “[d]ue to the mechanisms existing QoS solutions utilize, messages that look the same to

      current QoS systems may actually have different priorities based on message content,” but

      “data consumers may require access to high-priority data without being flooded by lower-

      priority data.” Id. at 4:64-5:1.

87.   In discussing the shortcomings of the prior art, the ‘860 Patent recognized that “[t]here is

      a need for systems and methods for providing QoS on the edge of a [] data network,” and

      “a need for adaptive, configurable QoS systems and methods in a [] data network.” Exhibit

      F at 5:19-22. The claimed inventions of the ‘860 Patent provide such systems and methods.

           The Inventions Claimed in the ‘860 Patent Improved Technology &
                 Were Not Well-Understood, Routine, or Conventional

88.   Given the state of the art at the time of the inventions of the ‘860 Patent, including the



                                              28
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 29 of 92



      deficiencies with existing QoS systems for computer networks, the inventive concepts of

      the ‘860 Patent cannot be considered to be conventional, well-understood, or routine. See,

      e.g., Exhibit F at 1:57-60, 3:53-57, 4:36-39, 4:47-50, 4:64-5:2, 5:19-22. The ‘860 Patent

      discloses, among other things, an unconventional solution to problems arising in the

      context of communications networks that relied on existing QoS systems, namely, that such

      QoS systems did not scale, were not adaptive or configurable to different network types or

      architectures, and could not provide QoS based on message content at the transport layer,

      among other deficiencies. See, e.g., id.

89.   To address one or more deficiencies with existing QoS systems, the inventions of the ‘860

      Patent offered a technological solution that facilitated providing an improved technique for

      communicating data over a network, which helped to control jitter and latency and improve

      data loss, among other benefits. In particular, the inventions of the ‘860 Patent provided a

      specific, unconventional solution for prioritizing data as part of and/or at the top of the

      transport layer by sequencing the data based at least in part on a user defined rule. See,

      e.g., id. at Abstract, Claims 1, 13, 17. In this respect, the inventions of the ‘860 Patent

      improved the technical functioning of computers and computer networks by reciting a

      specific technique for prioritizing data communications over a network. See, e.g., id. at

      4:11-37, 4:57-5:9.

90.   Indeed, it was not well-understood, routine, or conventional at the time of the invention of

      the ‘860 Patent for a communication device to include (i) a network analysis component

      configured to determine a network status from a plurality of network statuses based on

      analysis of network measurements, and determine at least one of an effective link speed

      and a link proportion for at least one link, (ii) a mode selection component configured to




                                                 29
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 30 of 92



      select a mode from a plurality of modes that corresponds with at least one of the plurality

      of network statuses based on the determined network status, where each of the plurality of

      modes comprises a user defined sequencing rule, (iii) a data prioritization component

      configured to operate at a transport layer of a protocol stack and prioritize the data by

      assigning a priority to the data, where the prioritization component includes a sequencing

      component configured to sequence the data based at least in part on the user defined

      sequencing rule of the selected mode, (iv) a data metering component configured to meter

      inbound data by shaping the inbound data at the data communications system for the at

      least one link, and meter outbound data by policing the outbound data at the data

      communications system for the at least one link, and (v) a data communication component

      configured to communicate the data based at least in part on the priority of the data, the

      effective link speed, and/or the link proportion. See, e.g., Exhibit F at Claims 1, 15, 20.

91.   Moreover, it was not well-understood, routine, or conventional at the time of the invention

      of the ‘860 Patent for the user defined sequencing rule mentioned above to be dynamically

      reconfigurable. See, e.g., Exhibit F at Claim 5. It was also not well-understood, routine,

      or conventional at the time of the invention of the ‘860 Patent for a communication device

      to receive the data at least in part from an application program operating on the node, or

      pass the data at least in part to an application program operating on the node. See, e.g., id.

      at Claims 6, 12. Further, it was not well-understood, routine, or conventional at the time

      of the invention of the ‘860 Patent for a communication device to prioritize the data by

      differentiating the data based at least in part on message content, protocol information, or

      a user defined differentiation rule. See, e.g., id. at Claims 8-11.

92.   These are just exemplary reasons why the inventions claimed in the ‘860 Patent were not




                                                30
       Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 31 of 92



      well-understood, routine, or conventional at the time of the invention of the ‘860 Patent.

93.   Consistent with the problems addressed being rooted in QoS systems for computer

      networks, the ‘860 Patent’s inventions naturally are also rooted in that same technology

      that cannot be performed solely with pen and paper or in the human mind. Indeed, using

      pen and paper or a human mind would not only ignore the stated technical solution of the

      ‘860 Patent noted above and the technical problem that the ‘860 Patent was specifically

      designed to address. Likewise, at least because the ‘860 Patent’s claimed inventions

      address problems rooted in QoS systems for computer networks, these inventions are not

      merely drawn to longstanding human activities.

              COUNT I: INFRINGEMENT OF U.S. PATENT NO. 6,349,340

94.   Commstech incorporates by reference and re-alleges paragraphs 14-28 of this Complaint

      as if fully set forth herein.

95.   Defendant Cisco has infringed and is infringing, either literally or under the doctrine of

      equivalents, the ‘340 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or

      indirectly, by making, using, offering for sale, or selling in the United States, and/or

      importing into the United States without authority or license, products that support the RFC

      4607 specification related to “Source-Specific Multicast for IP” (e.g., Cisco devices that

      operate with the Cisco NX-OS software, such as Cisco Nexus series switches, Cisco MDS

      9000 Family storage switches, and Cisco UCS 6100 Series Fabric Interconnects)

      (collectively referred to herein as the “Accused ‘340 Products”).                See, e.g.,

      https://www.cisco.com/c/en/us/products/collateral/ios-nx-os-software/nx-os-software/

      data_sheet_c78-652063.html?dtid=osscdc000283.

96.   As just one non-limiting example, set forth below (with claim language in bold and italics)




                                              31
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 32 of 92



is exemplary evidence of infringement of Claim 1 of the ‘340 Patent in connection with

the Accused ‘340 Products. This description is based on publicly available information.

Commstech reserves the right to modify this description, including, for example, on the

basis of information about the Accused ‘340 Products that it obtains during discovery.

1(a): A method for receiving requested multicast data over a plurality of multicast

communications channels comprising:—Cisco makes, uses, sells, and/or offers to sell a

device or system that practices the method of receiving requested multicast data over a

plurality of multicast communications channels in accordance with Claim 1.

       For instance, Cisco devices that operate with the Cisco NX-OS software (e.g., Cisco

Nexus series switches, Cisco MDS 9000 Family storage switches, and Cisco UCS 6100

Series Fabric Interconnects) support the RFC 4607 specification related to “Source-

Specific Multicast for IP” that discloses the method recited in Claim 1.               See, e.g.,

https://www.cisco.com/c/en/us/products/collateral/ios-nx-os-software/nx-os-software/

data_sheet_c78-652063.html?dtid=osscdc000283 (expressly disclosing “RFC 4607” as

one or many “supported standards” for “Cisco NX-OS”); Holbrook, Source-specific

multicast     for     IP,       RFC       4607      (2006),    pp.       3-5,     available    at

https://tools.ietf.org/pdf/rfc4607.pdf. In particular, RFC 4607 defines a “source-specific

multicast service” (“SSM”) as “[a] datagram sent with source IP address S and destination

IP address G in the SSM range [that] is delivered to each host socket that has specifically

requested delivery of datagrams sent by S to G, and only to those sockets.” Holbrook,

Source-specific     multicast    for   IP,        RFC   4607   (2006),     p.5,    available   at

https://tools.ietf.org/pdf/rfc4607.pdf.

1(b): selecting from among the plurality of multicast communications channels a source




                                             32
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 33 of 92



communications channel for receiving said requested multicast data;—Cisco makes,

uses, sells, and/or offers to sell a device or system that selects from among the plurality of

multicast communications channels a source communications channel for receiving said

requested multicast data.

       For instance, Cisco devices that operate with the Cisco NX-OS software (e.g., Cisco

Nexus series switches, Cisco MDS 9000 Family storage switches, and Cisco UCS 6100

Series Fabric Interconnects) support the RFC 4607 specification, which discloses a

plurality of multicast communication channels, where each “channel is identified

(addressed) by the combination of a unicast source address and a multicast destination

address in the SSM range” (e.g., “S, G = (192.0.2.1, 232.7.8.9),” “S, G = (192.0.2.2,

232.7.8.9)”). Id. at p. 6; see also, e.g., id. at pp. 3-4 (“The network service identified by

(S,G), for SSM address G and source host address S, is referred to as a ‘channel’”); id. at

p. 6 (“We use the term ‘channel’ to refer to the service associated with an SSM address,”

and “[a] channel is identified by the combination of an SSM destination address and a

specific source, e.g., an (S,G) pair.”). In particular RFC 4607 discloses that “[t]he IP

module interface to upper-layer protocols is extended to allow a socket to ‘Subscribe’ to .

. . a particular channel identified by an SSM destination address and a source IP address.”

Id. at p. 5; see also, e.g., id. at p. 6 (“The receiver operations allowed on a channel are

called ‘Subscribe (S,G)’ and ‘Unsubscribe (S,G)’”); id. at p. 7 (“If reception of the same

channel is desired on multiple interfaces, Subscribe is invoked once for each”); id. at p. 8

(“An incoming datagram destined to an SSM address MUST be delivered by the IP module

to all sockets that have indicated (via Subscribe) a desire to receive data that matches the

datagram’s source address, destination address, and arriving interface.”).




                                         33
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 34 of 92



1(c): enabling said selected source communications channel;—Cisco makes, uses, sells,

and/or offers to sell a device or system that enables the selected source communications

channel.

       For instance, Cisco devices that operate with the Cisco NX-OS software (e.g., Cisco

Nexus series switches, Cisco MDS 9000 Family storage switches, and Cisco UCS 6100

Series Fabric Interconnects) support the RFC 4607 specification, which discloses that

“[t]he IP module interface to upper-layer protocols is extended to allow a socket to

‘Subscribe’ to . . . a particular channel identified by an SSM destination address and a

source IP address,” and subscribing to a particular channel comprises selecting a source

communications channel and also enabling the selected source communications channel.

Id. at p. 5; see also, e.g., id. at p. 6 (“The receiver operations allowed on a channel are

called ‘Subscribe (S,G)’ and ‘Unsubscribe (S,G)’”); id. at p. 7 (“If reception of the same

channel is desired on multiple interfaces, Subscribe is invoked once for each”); id. at p. 8

(“An incoming datagram destined to an SSM address MUST be delivered by the IP module

to all sockets that have indicated (via Subscribe) a desire to receive data that matches the

datagram’s source address, destination address, and arriving interface.”). Indeed, RFC

4607 discloses that “‘interface’ is a local identifier of the network interface on which

reception of the channel identified by the (source-address, group-address) pair is to be

enabled [e.g., subscribed] or disabled [e.g., unsubscribed].” Id. at p. 7 (emphasis added).

1(d): receiving said requested multicast data through said enabled source

communications channel;—Cisco makes, uses, sells, and/or offers to sell a device or

system that receives the requested multicast data through the enabled source

communications channel.




                                        34
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 35 of 92



       For instance, Cisco devices that operate with the Cisco NX-OS software (e.g., Cisco

Nexus series switches, Cisco MDS 9000 Family storage switches, and Cisco UCS 6100

Series Fabric Interconnects) support the RFC 4607 specification, which discloses that “[a]n

incoming datagram destined to an SSM address MUST be delivered by the IP module to

all sockets that have indicated (via Subscribe) a desire to receive data that matches the

datagram’s source address, destination address, and arriving interface.” Id. at p. 8; see

also, e.g., id. (“When the first socket on host H subscribes to a channel (S,G) on interface

I, the host IP module on H sends a request on interface I to indicate to neighboring routers

that the host wishes to receive traffic sent by source S to source-specific multicast

destination G.”).

1(e): forwarding said requested multicast data to requesting processes; and,—Cisco

makes, uses, sells, and/or offers to sell a device or system that forwards the requested

multicast data to requesting processes.

       For instance, as noted above, Cisco devices that operate with the Cisco NX-OS

software (e.g., Cisco Nexus series switches, Cisco MDS 9000 Family storage switches, and

Cisco UCS 6100 Series Fabric Interconnects) support the RFC 4607 specification, which

discloses that “[a]n incoming datagram destined to an SSM address MUST be delivered by

the IP module to all sockets that have indicated (via Subscribe) a desire to receive data that

matches the datagram’s source address, destination address, and arriving interface.” Id. at

p. 8 (emphasis); see also, e.g., id. (“When the first socket on host H subscribes to a channel

(S,G) on interface I, the host IP module on H sends a request on interface I to indicate to

neighboring routers that the host wishes to receive traffic sent by source S to source-

specific multicast destination G.”). In particular, RFC 4607 defines a “socket” as “an




                                          35
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 36 of 92



implementation-specific parameter used to distinguish among different requesting entities

(e.g., programs or processes or communication end-points within a program or process)

within the requesting host.” Id. at p. 5.

1(f): disabling said selected source communications channel when said requesting

processes indicate that no further data is requested to be received over said selected

source communications channel.—Cisco makes, uses, sells, and/or offers to sell a device

or system that disables the selected source communications channel when the requesting

processes indicate that no further data is requested to be received over the selected source

communications channel.

       For instance, Cisco devices that operate with the Cisco NX-OS software (e.g., Cisco

Nexus series switches, Cisco MDS 9000 Family storage switches, and Cisco UCS 6100

Series Fabric Interconnects) support the RFC 4607 specification, which discloses that

“[t]he IP module interface to upper-layer protocols is extended to allow a socket to . . .

‘Unsubscribe’ from a particular channel identified by an SSM destination address and a

source IP address,” and unsubscribing from a particular channel disables the particular

channel to indicate that no further data is requested to be received over the particular

channel. Id. at p. 5; see also, e.g., id. at p. 8 (disclosing that “[a]n incoming datagram

destined to an SSM address MUST be delivered by the IP module to all sockets that have

indicated (via Subscribe) a desire to receive data that matches the datagram’s source

address, destination address, and arriving interface,” but “MUST NOT be delivered to other

sockets” (e.g., sockets that have Unsubscribed)). Indeed, as noted above, RFC 4607

discloses that “‘interface’ is a local identifier of the network interface on which reception

of the channel identified by the (source-address, group-address) pair is to be enabled [e.g.,




                                            36
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 37 of 92



       subscribed] or disabled [e.g., unsubscribed].” Id. at p. 7 (emphasis added).

97.    Additionally, Defendant Cisco has been and/or currently is an active inducer of

       infringement of the ‘340 Patent under 35 U.S.C. § 271(b) and contributory infringer of the

       ‘340 Patent under 35 U.S.C. § 271(c).

98.    Cisco knew of the ‘340 Patent, or at least should have known of the ‘340 Patent, but was

       willfully blind to its existence. On information and belief, Cisco has had actual knowledge

       of the ‘340 Patent since at least as early as the filing and/or service of this Complaint.

99.    Cisco has provided the Accused ‘340 Products to its customers and, on information and

       belief, instructions to use the Accused ‘340 Products in an infringing manner while being

       on notice of (or willfully blind to) the ‘340 Patent and Cisco’s infringement. Therefore, on

       information and belief, Cisco knew or should have known of the ‘340 Patent and of its own

       infringing acts, or deliberately took steps to avoid learning of those facts.

100.   Cisco knowingly and intentionally encourages and aids at least its end-user customers to

       directly infringe the ‘340 Patent.

101.   Cisco’s end-user customers directly infringe at least one or more claims of the ‘340 Patent

       by using the Accused ‘340 Products in their intended manner to infringe. Cisco induces

       such infringement by providing the Accused ‘340 Products and instructions to enable and

       facilitate infringement, knowing of, or being willfully blind to the existence of, the ‘340

       Patent. On information and belief, Cisco specifically intends that its actions will result in

       infringement of one or more claims of the ‘340 Patent, or subjectively believe that their

       actions will result in infringement of the ‘340 Patent, but took deliberate actions to avoid

       learning of those facts, as set forth above.

102.   Additionally, Cisco contributorily infringes at least one or more claims of the ‘340 Patent




                                                 37
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 38 of 92



       by providing the Accused ‘340 Products and/or software components thereof, that embody

       a material part of the claimed inventions of the ‘340 Patent, that are known by Cisco to be

       specially made or adapted for use in an infringing manner, and are not staple articles with

       substantial non-infringing uses. The Accused ‘340 Products are specially designed to

       infringe at least one or more claims of the ‘340 Patent, and their accused components have

       no substantial non-infringing uses. In particular, on information and belief, the software

       modules and code that implement and perform the infringing functionalities identified

       above are specially made and adapted to carry out said functionality and do not have any

       substantial non-infringing uses.

103.   At least as early as the filing and/or service of this Complaint, Cisco’s infringement of the

       ‘340 Patent was and continues to be willful and deliberate, entitling Commstech to

       enhanced damages.

104.   Additional allegations regarding Cisco’s knowledge of the ‘340 Patent and willful

       infringement will likely have evidentiary support after a reasonable opportunity for

       discovery.

105.   Cisco’s infringement of the ‘340 Patent is exceptional and entitles Commstech to attorneys’

       fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

106.   Commstech is in compliance with any applicable marking and/or notice provisions of 35

       U.S.C. § 287 with respect to the ‘340 Patent.

107.   Commstech is entitled to recover from Cisco all damages that Commstech has sustained as

       a result of Cisco’s infringement of the ‘340 Patent, including, without limitation, a

       reasonable royalty.




                                                38
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 39 of 92



              COUNT II: INFRINGEMENT OF U.S. PATENT NO. 6,606,317

108.   Commstech incorporates by reference and re-alleges paragraphs 29-45 of this Complaint

       as if fully set forth herein.

109.   Defendant Cisco has infringed and is infringing, either literally or under the doctrine of

       equivalents, the ‘317 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or

       indirectly, by making, using, offering for sale, or selling in the United States, and/or

       importing into the United States without authority or license, products that operate with the

       Cisco IOS software and comprise Content Addressable Memory (CAM) and/or Ternary

       Content Addressable Memory (TCAM) (including but not limited to Cisco Catalyst series

       switches) (collectively referred to herein as the “Accused ‘317 Products”), that infringe at

       least one or more claims of the ‘317 Patent.

110.   As just one non-limiting example, set forth below is exemplary evidence of infringement

       of Claim 6 of the ‘317 Patent in connection with the Accused ‘317 Products. This

       description is based on publicly available information. Commstech reserves the right to

       modify this description, including, for example, on the basis of information about the

       Accused ‘317 Products that it obtains during discovery.

       6(a): A content-addressable memory having a plurality of storage regions that store

       respectively different address pointer words, a respective storage region containing:—

       Cisco makes, uses, sells, and/or offers to sell a device that comprises a CAM and/or a

       TCAM having a plurality of storage regions that store respectively different address pointer

       words, where a respective storage region contains the elements recited in Claim 6.

               For instance, “Cisco Catalyst switches deploys [ ] memory tables using specialized

       memory architectures, referred to as CAM and TCAM.” See https://community.cisc




                                                39
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 40 of 92



o.com/t5/networking-documents/cam-content-addressable-memory-vs-tcam-ternary-

content/ta-p/3107938. Specifically, Cisco discloses that “[f]or the MAC table, switches

use content-addressable memory (CAM), whereas the ACL and QoS tables are housed in

ternary content-addressable memory (TCAM),” both of which include a plurality of

respective storage regions to write respective address pointer words.                    See

http://www.ciscopress.com/articles/article.asp?p=2348265&seqNum=2; see also, e.g.,

https://www.cisco.com/c/en/us/products/collateral/switches/catalyst-6500-series-

switches/white-paper-c11-737405.html; https://community.cisco.com/t5/networking-doc

uments/cam-content-addressable-memory-vs-tcam-ternary-content/ta-p/3107938

(“Catalyst switch architecture supports the ability to perform multiple lookups into multiple

distinct CAM and TCAM regions in parallel.”); https://www.pagiamtzis.com/

cam/camintro/ (“The match address output of the CAM is in fact a pointer used to retrieve

associated data from the RAM. . . . The CAM/RAM search can be viewed as a dictionary

lookup where the search data is the word to be queried and the RAM contains the word

definitions.”).

6(b): a first plurality of content addressable memory cells, the contents of which are

associated with a first field of a respective address pointer word that identifies data to be

accessed from a storage location in a memory; and—Cisco makes, uses, sells, and/or

offers to sell a device that comprises a CAM and/or a TCAM having a plurality of storage

regions that store respectively different address pointer words, where a respective storage

region comprises a first plurality of content addressable memory cells, the contents of

which are associated with a first field of a respective address pointer word that identifies

data to be accessed from a storage location in a memory.




                                         40
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 41 of 92



       For instance, “Cisco Catalyst switches deploys [ ] memory tables using specialized

memory architectures, referred to as CAM and TCAM.” See https://community.cisco.co

m/t5/networking-documents/cam-content-addressable-memory-vs-tcam-ternary-

content/ta-p/3107938.

       With regard to its CAM architecture, one example of a memory table used by Cisco

in the Accused ‘317 Products is set forth below:




http://www.ciscopress.com/articles/article.asp?p=2348265&seqNum=2.

       Cisco explains that this type of table “also called the MAC table, contains

information about where to forward the frame. Specifically, it contains MAC addresses

and destination ports. The switches reference the destination MAC address of the incoming

frame in the MAC table and forward the frames to the destination ports specified in the

table. If the MAC address is not found, the frame is flooded through all ports in the same

VLAN.” Id.; see also, e.g., https://community.cisco.com/t5/networking-documents/cam-

content-addressable-memory-vs-tcam-ternary-content/ta-p/3107938 (“The information a



                                        41
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 42 of 92



switch uses to perform a lookup in a CAM table is called a key. For example, a Layer 2

lookup would use a destination MAC address and a VLAN ID as a key.”)

       With regard to its TCAM architecture, one example of a memory table used by

Cisco in the Accused ‘317 Products is set forth below:




http://www.ciscopress.com/articles/article.asp?p=2348265&seqNum=2.

       Cisco explains that “[e]ach classification TCAM entry is 144 bits wide, and uses a

lookup key to initiate a lookup into the TCAM.”            https://www.cisco.com/c/en/us/

products/collateral/switches/catalyst-6500-series-switches/white-paper-c11-737405.html;

see   also,   e.g.,   https://community.cisco.com/t5/networking-documents/cam-content-

addressable-memory-vs-tcam-ternary-content/ta-p/3107938 (“The information a switch

uses to perform a lookup in a CAM table is called a key. For example, a Layer 2 lookup

would use a destination MAC address and a VLAN ID as a key.”). Cisco further explains

that, “[t]his lookup key uses input fields such as the ACL label (which is obtained from the

LIF table), packet type (IPv4, IPv6, and more) and other fields to generate the key,” and


                                        42
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 43 of 92



“[t]he result of the TCAM lookup provides a pointer into the classification SRAM that

holds the actual ACE entry.” Id.; see also, e.g., http://www.ciscopress.com/articles/

article.asp?p=101629&seqNum=4 (“TCAM also uses a table lookup operation . . . . For

example, binary values (0s and 1s) make up a key into the table, but a mask value is also

used to decide which bits of the key are actually relevant. . . . This effectively makes a key

consisting of three input values: 0, 1, and X (don't care) bit values—a three-fold or ternary

combination.”); https://www.pagiamtzis.com/cam/camintro/ (“The match address output

of the CAM is in fact a pointer used to retrieve associated data from the RAM. . . . The

CAM/RAM search can be viewed as a dictionary lookup where the search data is the word

to be queried and the RAM contains the word definitions.”).

       One general example of a CAM of the type used by Cisco in the Accused ‘317

Products is shown in the figure below and comprises “core cells [that] are arranged into

four horizontal words, each five bits longs,” “search lines [that] run vertically in the figure

and broadcast the search data to the CAM cells,” “matchlines [that] run horizontally across

the array and indicate whether the search data matches the row’s word:




See https://www.pagiamtzis.com/cam/camintro/; see also, e.g., http://www.ciscopress.c


                                          43
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 44 of 92



om/articles/article.asp?p=2348265&seqNum=2 (citing https://www.pagiamtzis.com/cam

/camintro/).

6(c): a second plurality of content addressable memory cells, the contents of which are

associated with a second field of said respective address pointer word that identifies the

address of said storage location in said memory, and—Cisco makes, uses, sells, and/or

offers to sell a device that comprises a CAM and/or a TCAM having a plurality of storage

regions that store respectively different address pointer words, where a respective storage

region comprises a second plurality of content addressable memory cells, the contents of

which are associated with a second field of said respective address pointer word that

identifies the address of said storage location in said memory. See, e.g., citations for claim

element 6(b) above.

       Indeed, Cisco explains that, “[t]he Layer 3 forwarding engine provides for a dual

lookup into each bank, allowing for four lookups to be performed simultaneously. This

means that for each input packet, up to four classification rules can be matched during IFE

(ingress) processing, and up to four classification rules can be matched during OFE (egress)

processing.”    https://www.cisco.com/c/en/us/products/collateral/switches/catalyst-6500-

series-switches/white-paper-c11-737405.html. And in particular, Cisco further explains

that, “[w]hen performing a Layer 3 lookup, the FIB TCAM lookup is performed first. To

execute the lookup, a FIB TCAM lookup key is derived, based on incoming packet type

and other fields, to perform a FIB TCAM lookup. The result of the FIB lookup returns a

pointer into the FIB RLDRAM, which will hold a pointer into the adjacency table for

normal forwarded packets. If the adjacency pointer indicates the destination can be reached

through multiple paths, it computes a unique adjacency pointer for each path.” Id.




                                         44
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 45 of 92



6(d):wherein respectively different address pointer words stored in multiple ones of said

plurality of storage regions of said content addressable memory contain respectively

different first fields associated with respectively different ones of multiple instances of

accessing said data from said storage location in said memory, and a common second

field that identifies the address of said storage location in said memory for each of said

multiple instances of accessing said data from said storage location in said memory.—

In line with the discussion above, Cisco makes, uses, sells, and/or offers to sell a device

that comprises a CAM and/or a TCAM in which respectively different address pointer

words stored in multiple ones of the plurality of storage regions of the content addressable

memory contain respectively different first fields associated with respectively different

ones of multiple instances of accessing the data from the storage location in the memory,

and a common second field that identifies the address of the storage location in the memory

for each of the multiple instances of accessing the data from the storage location in the

memory. See, e.g., citations for claim elements 6(b) and 6(c) above.

       Additionally, on information and belief, the Accused ‘317 Products comprise a

CAM and/or a TCAM in which respectively different address pointer words are or can be

stored in multiple ones of the plurality of storage regions of the content addressable

memory contain respectively different first fields associated with respectively different

ones of multiple instances of accessing the data from the storage location in the memory,

and a common second field that identifies the address of the storage location in the memory

for each of the multiple instances of accessing the data from the storage location in the

memory as a result of having the particular architecture described above and also as a result

of being configured to engage in the specific functionality described above.




                                         45
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 46 of 92



111.   Additionally, Defendant Cisco has been and/or currently is an active inducer of

       infringement of the ‘317 Patent under 35 U.S.C. § 271(b) and contributory infringer of the

       ‘317 Patent under 35 U.S.C. § 271(c).

112.   Cisco knew of the ‘317 Patent, or at least should have known of the ‘317 Patent, but was

       willfully blind to its existence. On information and belief, Cisco has had actual knowledge

       of the ‘317 Patent since at least as early as the filing and/or service of this Complaint.

113.   Cisco has provided the Accused ‘317 Products to its customers and, on information and

       belief, instructions to use the Accused ‘317 Products in an infringing manner while being

       on notice of (or willfully blind to) the ‘317 Patent and Cisco’s infringement. Therefore, on

       information and belief, Cisco knew or should have known of the ‘317 Patent and of its own

       infringing acts, or deliberately took steps to avoid learning of those facts.

114.   Cisco knowingly and intentionally encourages and aids at least its end-user customers to

       directly infringe the ‘317 Patent.

115.   Cisco’s end-user customers directly infringe at least one or more claims of the ‘317 Patent

       by using the Accused ‘317 Products in their intended manner to infringe. Cisco induces

       such infringement by providing the Accused ‘317 Products and instructions to enable and

       facilitate infringement, knowing of, or being willfully blind to the existence of, the ‘317

       Patent. On information and belief, Cisco specifically intends that its actions will result in

       infringement of at least one or more claims of the ‘317 Patent, or subjectively believe that

       their actions will result in infringement of the ‘317 Patent, but took deliberate actions to

       avoid learning of those facts, as set forth above.

116.   Additionally, Cisco contributorily infringes at least one or more claims of the ‘317 Patent

       by providing the Accused ‘317 Products and/or software components thereof, that embody




                                                 46
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 47 of 92



       a material part of the claimed inventions of the ‘317 Patent, that are known by Cisco to be

       specially made or adapted for use in an infringing manner, and are not staple articles with

       substantial non-infringing uses. The Accused ‘317 Products are specially designed to

       infringe at least one or more claims of the ‘317 Patent, and their accused components have

       no substantial non-infringing uses. In particular, on information and belief, the software

       modules and code that implement and perform the infringing functionalities identified

       above are specially made and adapted to carry out said functionality and do not have any

       substantial non-infringing uses.

117.   At least as early as the filing and/or service of this Complaint, Cisco’s infringement of the

       ‘317 Patent was and continues to be willful and deliberate, entitling Commstech to

       enhanced damages.

118.   Additional allegations regarding Cisco’s knowledge of the ‘317 Patent and willful

       infringement will likely have evidentiary support after a reasonable opportunity for

       discovery.

119.   Cisco’s infringement of the ‘317 Patent is exceptional and entitles Commstech to attorneys’

       fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

120.   Commstech is in compliance with any applicable marking and/or notice provisions of 35

       U.S.C. § 287 with respect to the ‘317 Patent.

121.   Commstech is entitled to recover from Cisco all damages that Commstech has sustained as

       a result of Cisco’s infringement of the ‘317 Patent, including, without limitation, a

       reasonable royalty.

             COUNT III: INFRINGEMENT OF U.S. PATENT NO. 7,126,946

122.   Commstech incorporates by reference and re-alleges paragraphs 46-55 of this Complaint




                                                47
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 48 of 92



       as if fully set forth herein.

123.   Defendant Cisco has infringed and is infringing, either literally or under the doctrine of

       equivalents, the ‘946 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or

       indirectly, by making, using, offering for sale, or selling in the United States, and/or

       importing into the United States without authority or license, products that operate with the

       Cisco IOS software and comprise Content Addressable Memory (CAM) and/or Ternary

       Content Addressable Memory (TCAM) (including but not limited to Cisco Catalyst series

       switches that comprise a Switching Supervisor Engine) (collectively referred to herein as

       the “Accused ‘946 Products”), that infringe at least one or more claims of the ‘946 Patent.

124.   As just one non-limiting example, set forth below is exemplary evidence of infringement

       of Claim 1 of the ‘946 Patent in connection with the Accused ‘946 Products. This

       description is based on publicly available information. Commstech reserves the right to

       modify this description, including, for example, on the basis of information about the

       Accused ‘946 Products that it obtains during discovery.

       1(a): A method of interfacing data with a data memory comprising the steps of:—Cisco

       makes, uses, sells, and/or offers to sell a device that operates with the Cisco IOS software

       to perform the method of interfacing data with a data memory comprising the steps recited

       in Claim 1.

                For instance, Cisco discloses that “Catalyst switches maintain several types of

       tables to be used in the switching process,” and “[t]he tables are tailored for Layer 2

       switching or MLS [multilayer switching], and are kept in very fast memory so that many

       fields   within    a   frame    or   packet    can   be   compared   in   parallel.”     See

       http://www.ciscopress.com/articles/article.asp?p=101629&seqNum=4.            In particular,




                                                 48
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 49 of 92



“[r]outing, switching, ACL [Access Control List] and QoS tables are stored in a high-speed

table memory so that forwarding decisions and restrictions can be made in high-speed

hardware,” and “[s]witches perform lookups in these tables for result information, such as

to determine whether a packet with a specific destination IP address is supposed to be

dropped according to an ACL.”           See https://community.cisco.com/t5/networking-

documents/cam-content-addressable-memory-vs-tcam-ternary-content/ta-p/3107938.

Notably, Cisco discloses that “[a]ll Catalyst switch models use a Content Addressable

Memory (CAM) table for Layer 2 switching,” where “the source MAC addresses are

learned and recorded in the CAM table” as frames arrive on switch ports, and these Catalyst

switch models also comprise a “Ternary Content Addressable Memory (TCAM)” which is

an “extension of the CAM table concept.”         See http://www.ciscopress.com/articles/

article.asp?p=101629&seqNum=4.

1(b): storing said data in said data memory by: writing said data into a storage location

of said data memory, and —Cisco makes, uses, sells, and/or offers to sell a device that

operates with the Cisco IOS software to perform the function of storing data in data

memory by writing the data into a storage location of the data memory.

       For instance, Cisco Catalyst switches that operate with the Cisco IOS software

comprise Random-Access Memory (“RAM”) that is configured to read and write data into

a storage location.   See, e.g., https://community.cisco.com/t5/networking-documents/

cam-content-addressable-memory-vs-tcam-ternary-content/ta-p/3107938 (“In the case of

ordinary RAM the IOS uses a memory address to get the data stored at this memory

location, while with CAM the IOS does the inverse. It uses the data and the CAM returns

the address where the data is stored.”); https://www.cisco.com/c/en/us/products/




                                        49
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 50 of 92



collateral/switches/catalyst-6500-series-switches/white-paper-c11-737405.html

(“Integrates external SRAMs . . . Uses 4 sets of 32K x 96-bit eDRAM . . . Full ECC with

an additional 8 bits on read/write), (“The result of the TCAM lookup provides a pointer

into   the    classification   SRAM       that    holds    the    actual    ACE      entry.”);

https://www.cisco.com/c/en/us/products/collateral/switches/catalyst-6500-series-

switches/white_paper_c11-676346.html (disclosing a “Layer 3 Forwarding Engine” that

comprises a “Classification SRAM”); https://www.pagiamtzis.com/cam/camintro/ (“The

match address output of the CAM is in fact a pointer used to retrieve associated data from

the    RAM.”);     http://www.ciscopress.com/articles/article.asp?p=2348265&seqNum=2

(citing https://www.pagiamtzis.com/cam/camintro/).

1(c): writing, into a plurality of respective storage regions of a content-addressable

memory, respective address pointer words, each of which includes a respective key field

that is used to identify said data, and an address field that identifies the address of said

storage location of said data memory;—Cisco makes, uses, sells, and/or offers to sell a

device that operates with the Cisco IOS software to perform the function of storing data in

data memory by writing, into a plurality of respective storage regions of a content-

addressable memory, respective address pointer words, each of which includes a respective

key field that is used to identify said data, and an address field that identifies the address

of said storage location of said data memory.

       For instance, Cisco Catalyst switches that operate with the Cisco IOS software “use

specialized hardware to house the MAC table, ACL lookup data, and QoS lookup data.”

See    http://www.ciscopress.com/articles/article.asp?p=2348265&seqNum=2.               More

specifically, Cisco discloses that “[f]or the MAC table, switches use content-addressable




                                         50
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 51 of 92



memory (CAM), whereas the ACL and QoS tables are housed in ternary content-

addressable memory (TCAM),” both of which include a plurality of respective storage

regions to write respective address pointer words.      See id.; see also, e.g., https://

www.cisco.com/c/en/us/products/collateral/switches/catalyst-6500-series-switches/white-

paper-c11-737405.html;      https://community.cisco.com/t5/networking-documents/cam-

content-addressable-memory-vs-tcam-ternary-content/ta-p/3107938      (“Catalyst   switch

architecture supports the ability to perform multiple lookups into multiple distinct CAM

and TCAM regions in parallel.”).

       With regard to its CAM architecture, one example of a memory table used by Cisco

in the Accused ‘946 Products is set forth below:




http://www.ciscopress.com/articles/article.asp?p=2348265&seqNum=2.

       Cisco explains that this type of table “also called the MAC table, contains

information about where to forward the frame. Specifically, it contains MAC addresses

and destination ports. The switches reference the destination MAC address of the incoming

frame in the MAC table and forward the frames to the destination ports specified in the


                                       51
    Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 52 of 92



table. If the MAC address is not found, the frame is flooded through all ports in the same

VLAN.” Id.; see also, e.g., https://community.cisco.com/t5/networking-documents/cam-

content-addressable-memory-vs-tcam-ternary-content/ta-p/3107938 (“The information a

switch uses to perform a lookup in a CAM table is called a key. For example, a Layer 2

lookup would use a destination MAC address and a VLAN ID as a key.”)

        With regard to its TCAM architecture, one example of a memory table used by

Cisco in the Accused ‘946 Products is set forth below:




http://www.ciscopress.com/articles/article.asp?p=2348265&seqNum=2. Cisco explains

that “[e]ach classification TCAM entry is 144 bits wide, and uses a lookup key to initiate

a    lookup   into   the   TCAM.”       https://www.cisco.com/c/en/us/products/collateral/

switches/catalyst-6500-series-switches/white-paper-c11-737405.html.         In   particular,

“[t]his lookup key uses input fields such as the ACL label (which is obtained from the LIF

table), packet type (IPv4, IPv6, and more) and other fields to generate the key,” and “[t]he


                                        52
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 53 of 92



result of the TCAM lookup provides a pointer into the classification SRAM that holds the

actual ACE entry.” Id; see also, e.g., http://www.ciscopress.com/articles/article.asp?p=

101629&seqNum=4 (“TCAM also uses a table lookup operation . . . . For example, binary

values (0s and 1s) make up a key into the table, but a mask value is also used to decide

which bits of the key are actually relevant. . . . This effectively makes a key consisting of

three input values: 0, 1, and X (don't care) bit values—a three-fold or ternary

combination.”); https://www.pagiamtzis.com/cam/camintro/ (“The match address output

of the CAM is in fact a pointer used to retrieve associated data from the RAM. . . . The

CAM/RAM search can be viewed as a dictionary lookup where the search data is the word

to be queried and the RAM contains the word definitions.”).

1(d): reading said data from said data memory by: (b1) coupling a key to key fields of

address pointer words stored in storage regions of said content-addressable memory, and

accessing said address of said storage location of said data memory from the address

field of an address pointer word whose key field contains said key;—Cisco makes, uses,

sells, and/or offers to sell a device that operates with the Cisco IOS software to perform

the function of reading the data from the data memory by coupling a key to key fields of

address pointer words stored in storage regions of the content-addressable memory, and

accessing the address of the storage location of the data memory from the address field of

an address pointer word whose key field contains the key.

        For instance, as noted above, for Cisco Catalyst switches that operate with the

Cisco IOS software, Cisco discloses that “[e]ach classification TCAM entry is 144 bits

wide,   and   uses    a   lookup   key    to   initiate   a   lookup   into   the   TCAM.”

https://www.cisco.com/c/en/us/products/collateral/switches/catalyst-6500-series-




                                         53
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 54 of 92



switches/white-paper-c11-737405.html. In particular, “[t]his lookup key uses input fields

such as the ACL label (which is obtained from the LIF table), packet type (IPv4, IPv6, and

more) and other fields to generate the key,” and “[t]he result of the TCAM lookup provides

a pointer into the classification SRAM that holds the actual ACE entry.”                 See

http://www.ciscopress.com/articles/article.asp?p=2348265&seqNum=2.             As       Cisco

explains:

       When the ACL engine needs to perform a lookup on a packet, it creates a
       lookup key. The lookup key contains the same type of information as the
       patterns in the TCAM (IP addresses, ports, and so on) but is based on the
       contents of the packet passing through the switch.

       The ACL engine scans the patterns in the TCAM in parallel to see if the
       lookup key matches. The key matches if the appropriate bits in the key
       match all the bits in the pattern that are masked with a match bit (using the
       mask associated with that pattern). Bits that are masked with a don’t care
       bit are ignored—bits in the lookup key do not have to match those bits. The
       result returned is always the longest match in the TCAM.

See https://www.ndm.net/ips/pdf/cisco/Catalyst-6500/65acl_wp.pdf; see also, e.g.,

https://www.pagiamtzis.com/cam/camintro/ (“The match address output of the CAM is in

fact a pointer used to retrieve associated data from the RAM. . . . The CAM/RAM search

can be viewed as a dictionary lookup where the search data is the word to be queried and

the RAM contains the word definitions.”).

       Moreover, Cisco explains that, “[t]he Layer 3 forwarding engine provides for a

dual lookup into each bank, allowing for four lookups to be performed simultaneously.

This means that for each input packet, up to four classification rules can be matched

during IFE (ingress) processing, and up to four classification rules can be matched during

OFE (egress) processing.” https://www.cisco.com/c/en/us/products/collateral/switches/

catalyst-6500-series-switches/white-paper-c11-737405.html. And in particular, Cisco




                                        54
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 55 of 92



further explains that, “[w]hen performing a Layer 3 lookup, the FIB TCAM lookup is

performed first. To execute the lookup, a FIB TCAM lookup key is derived, based on

incoming packet type and other fields, to perform a FIB TCAM lookup. The result of the

FIB lookup returns a pointer into the FIB RLDRAM, which will hold a pointer into the

adjacency table for normal forwarded packets. If the adjacency pointer indicates the

destination can be reached through multiple paths, it computes a unique adjacency

pointer for each path.” Id.

1(e): (b2) reading said data from said storage location of said data memory in

accordance with said address accessed in step (b1); and—Cisco makes, uses, sells, and/or

offers to sell a device that operates with the Cisco IOS software to perform the function of

reading the data from the storage location of the data memory in accordance with the

address accessed in element 1(d) of Claim 1.

       For instance, as noted above, for Cisco Catalyst switches that operate with the Cisco

IOS software, Cisco discloses that “[t]he result of the TCAM lookup provides a pointer

into the classification SRAM that holds the actual ACE entry,” and the Cisco Catalyst

switches can read the data from the storage location of the SRAM in accordance with the

address accessed in element 1(d) of Claim 1.              See http://www.ciscopress.com/

articles/article.asp?p=2348265&seqNum=2.; see also, e.g., https://community.cisco.com/

t5/networking-documents/cam-content-addressable-memory-vs-tcam-ternary-content/ta-

p/3107938 (“In the case of ordinary RAM the IOS uses a memory address to get the data

stored at this memory location, while with CAM the IOS does the inverse. It uses the data

and the CAM returns the address where the data is stored.”); https://www.pagia

mtzis.com/cam/camintro/ (“The match address output of the CAM is in fact a pointer used




                                        55
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 56 of 92



to retrieve associated data from the RAM. In this case the associated data is the output

port.”).

1(f): coupling said address accessed in step (b1) to said content-addressable memory, to

determine whether said address of said storage location of said data memory is contained

in another address pointer word stored in said content-addressable memory.—Cisco

makes, uses, sells, and/or offers to sell a device that operates with the Cisco IOS software

to perform the function of coupling the address accessed in element 1(d) of Claim 1 to the

content-addressable memory, to determine whether the address of the storage location of

the data memory is contained in another address pointer word stored in the content-

addressable memory.

           For instance, as noted above, for Cisco Catalyst switches that operate with the Cisco

IOS software, Cisco explains that “[t]he ACL engine scans the patterns in the TCAM in

parallel to see if the lookup key matches,” where [t]he key matches if the appropriate bits

in the key match all the bits in the pattern that are masked with a match bit (using the mask

associated      with   that   pattern).”     See   https://www.ndm.net/ips/pdf/cisco/Catalyst

-6500/65acl_wp.pdf;           see also, e.g., https://community.cisco.com/t5/networking-

documents/cam-content-addressable-memory-vs-tcam-ternary-content/ta-p/3107938

(“Catalyst switch architecture supports the ability to perform multiple lookups into multiple

distinct CAM and TCAM regions in parallel.”), (“The information a switch uses to perform

a lookup in a CAM table is called a key. For example, a Layer 2 lookup would use a

destination MAC address and a VLAN ID as a key.”).

           Moreover, the Cisco Catalyst switches that operate with the Cisco IOS software are

configured to utilize a “mls acl tcam share-global” command that “enables [a] static sharing




                                            56
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 57 of 92



       feature. With static sharing, only one copy of the PACL/ACL and inherited VLAN-based

       feature ACLs is stored in the TCAM for all ports using the same ACL set, freeing TCAM

       space   for   more    ACLs.”       https://community.cisco.com/t5/networking-documents/

       understanding-mls-acl-tcam-share-global-command/ta-p/3117551.           As such, the Cisco

       Catalyst switches that operate with the Cisco IOS software couple the address accessed in

       element 1(d) of Claim 1 to the content-addressable memory, to determine whether the

       address of the storage location of the data memory is contained in another address pointer

       word stored in the content-addressable memory

               Additionally, on information and belief, the Cisco Catalyst switches that operate

       with the Cisco IOS software perform the function of coupling the address accessed in

       element 1(d) of Claim 1 to the content-addressable memory, to determine whether the

       address of the storage location of the data memory is contained in another address pointer

       word stored in the content-addressable memory as a result of having the particular

       architecture described above and also as a result of being configured to engage in the

       specific functionality described above.

125.   Additionally, Defendant Cisco has been and/or currently is an active inducer of

       infringement of the ‘946 Patent under 35 U.S.C. § 271(b) and contributory infringer of the

       ‘946 Patent under 35 U.S.C. § 271(c).

126.   Cisco knew of the ‘946 Patent, or at least should have known of the ‘946 Patent, but was

       willfully blind to its existence. On information and belief, Cisco has had actual knowledge

       of the ‘946 Patent since at least as early as the filing and/or service of this Complaint.

127.   Cisco has provided the Accused ‘946 Products to its customers and, on information and

       belief, instructions to use the Accused ‘946 Products in an infringing manner while being




                                                 57
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 58 of 92



       on notice of (or willfully blind to) the ‘946 Patent and Cisco’s infringement. Therefore, on

       information and belief, Cisco knew or should have known of the ‘946 Patent and of its own

       infringing acts, or deliberately took steps to avoid learning of those facts.

128.   Cisco knowingly and intentionally encourages and aids at least its end-user customers to

       directly infringe the ‘946 Patent.

129.   Cisco’s end-user customers directly infringe at least one or more claims of the ‘946 Patent

       by using the Accused ‘946 Products in their intended manner to infringe. Cisco induces

       such infringement by providing the Accused ‘946 Products and instructions to enable and

       facilitate infringement, knowing of, or being willfully blind to the existence of, the ‘946

       Patent. On information and belief, Cisco specifically intends that its actions will result in

       infringement of at least one or more claims of the ‘946 Patent, or subjectively believe that

       their actions will result in infringement of the ‘946 Patent, but took deliberate actions to

       avoid learning of those facts, as set forth above.

130.   Additionally, Cisco contributorily infringes at least one or more claims of the ‘946 Patent

       by providing the Accused ‘946 Products and/or software components thereof, that embody

       a material part of the claimed inventions of the ‘946 Patent, that are known by Cisco to be

       specially made or adapted for use in an infringing manner, and are not staple articles with

       substantial non-infringing uses. The Accused ‘946 Products are specially designed to

       infringe at least one or more claims of the ‘946 Patent, and their accused components have

       no substantial non-infringing uses. In particular, on information and belief, the software

       modules and code that implement and perform the infringing functionalities identified

       above are specially made and adapted to carry out said functionality and do not have any

       substantial non-infringing uses.




                                                 58
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 59 of 92



131.   At least as early as the filing and/or service of this Complaint, Cisco’s infringement of the

       ‘946 Patent was and continues to be willful and deliberate, entitling Commstech to

       enhanced damages.

132.   Additional allegations regarding Cisco’s knowledge of the ‘946 Patent and willful

       infringement will likely have evidentiary support after a reasonable opportunity for

       discovery.

133.   Cisco’s infringement of the ‘946 Patent is exceptional and entitles Commstech to attorneys’

       fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

134.   Commstech is in compliance with any applicable marking and/or notice provisions of 35

       U.S.C. § 287 with respect to the ‘946 Patent.

135.   Commstech is entitled to recover from Cisco all damages that Commstech has sustained as

       a result of Cisco’s infringement of the ‘946 Patent, including, without limitation, a

       reasonable royalty.

              COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 7,152,231

136.   Commstech incorporates by reference and re-alleges paragraphs 55-67 of this Complaint

       as if fully set forth herein.

137.   On information and belief, Defendant Cisco has infringed and is infringing, either literally

       or under the doctrine of equivalents, the ‘231 Patent in violation of 35 U.S.C. § 271 et seq.,

       directly and/or indirectly, by making, using, offering for sale, or selling in the United

       States, and/or importing into the United States without authority or license, products that

       operate with the Cisco IOS XR software (including but not limited to Cisco CRS series

       routers, XR 12000 series routers, and ASR 9000 series routers) (collectively referred to

       herein as the “Accused ‘231 Products”), that infringe at least one or more claims of the




                                                59
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 60 of 92



       ‘231 Patent.      See, e.g., https://www.cisco.com/en/US/docs/ios_xr_sw/Beta2_R3.3/

       plf_33_B.pdf; Mobeen Tahir et al., Cisco IOS XR Fundamentals (Cisco Press, 2009), pp.

       13-14,     available   at    http://the-eye.eu/public/Books/IT%20Various/cisco_ios_xr_

       fundamentals.pdf.

138.   As just one non-limiting example, set forth below is exemplary evidence of infringement

       of Claim 1 of the ‘231 Patent in connection with the Accused ‘231 Products. This

       description is based on publicly available information. Commstech reserves the right to

       modify this description, including, for example, on the basis of information about the

       Accused ‘231 Products that it obtains during discovery.

       1(a): A method for high speed interprocess communications comprising the steps of:—

       On information and belief, Cisco makes, uses, sells, and/or offers to sell a device that

       operates with the Cisco IOS XR software to perform a method for high speed interprocess

       communications comprising in accordance with Claim 1.

                For example, the Cisco IOS XR software implements interprocess communication

       (“IPC”) through a method known generally in the art as “shared memory.” Cisco’s

       implementation of IPC shared memory in the Cisco IOS XR software constitutes a method

       for high speed interprocess communications.      More specifically, the Cisco IOS XR

       software provides a “microkernel-based operating system” that comprises “functionalities

       including memory management, task scheduling, synchronization services, context

       switching, and interprocess communication (IPC).” Mobeen Tahir et al., Cisco IOS XR

       Fundamentals (Cisco Press, 2009), pp. 9-10.

       1(b): detecting a previously created shared region of RAM;—Cisco makes, uses, sells,

       and/or offers to sell a device that operates with the Cisco IOS XR software to perform the




                                              60
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 61 of 92



function of detecting a previously created shared region of RAM.

       For instance, Cisco generally discloses that “some forms of communication

between processes are better handled using shared memory, which is accessible by multiple

processes,” and “operating system[s] provide[] different synchronization mechanisms

between processes that are writing to or reading from shared memory regions.” Id. at p. 8;

see also, e.g., https://community.cisco.com/t5/service-providers-documents/ncs6000-

shared-memory-faq/ta-p/3160317 (“In computer hardware, shared memory refers to a

(typically large) block of random access memory (RAM) that can be accessed by several

different central processing units (CPUs) in a multiple-processor computer system.”). In

particular, Cisco discloses that the IOS XR software “monitors processes to detect CPU

hog and memory depletion,” and also “monitors disk space utilization, deadlocks, kernel

thread, file descriptors, and shared memory usage.” Mobeen Tahir et al., Cisco IOS XR

Fundamentals (Cisco Press, 2009), p. 53. Cisco further discloses that “access to the shared

memory space must be synchronized to ensure data consistency,” and that the Cisco IOS

XR software provides “mutex, condvar, and semaphore synchronization tools” to ensure

such data consistency. Id. at pp. 23-24; see also id. at p. 350 (disclosing a “Shared memory

timestamp”).

       Moreover, the Cisco IOS XR software provides various commands to manage

processes and memory, including a “show memory” command to “display the available

physical memory and memory usage information of processes on [a] router,” including the

“shared memory.”        See, e.g., https://www.cisco.com/c/en/us/td/docs/routers/crs/so

ftware/crs_r5-3/sysman/command/reference/b-sysman-cr53xcrs/b-sysman-cr53xcrs_cha

pter_01101.html.




                                        61
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 62 of 92



1(c): if a shared region of RAM is not detected, creating and configuring a shared region

of RAM for storing accumulated data;—On information and belief, Cisco makes, uses,

sells, and/or offers to sell a device that operates with the Cisco IOS XR software to perform

the functions of creating and configuring a shared region of RAM for storing accumulated

data if a shared region of RAM is not detected.

       For instance, Cisco generally discloses that “some forms of communication

between processes are better handled using shared memory, which is accessible by multiple

processes,” and “operating system[s] provide[] different synchronization mechanisms

between processes that are writing to or reading from shared memory regions.” Mobeen

Tahir et al., Cisco IOS XR Fundamentals (Cisco Press, 2009), p. 8; see also, e.g.,

https://community.cisco.com/t5/service-providers-documents/ncs6000-shared-memory-

faq/ta-p/3160317 (“In computer hardware, shared memory refers to a (typically large)

block of random access memory (RAM) that can be accessed by several different central

processing units (CPUs) in a multiple-processor computer system.”). In particular, Cisco

discloses that the IOS XR software “monitors processes to detect CPU hog and memory

depletion,” and also “monitors disk space utilization, deadlocks, kernel thread, file

descriptors, and shared memory usage.” Mobeen Tahir et al., Cisco IOS XR Fundamentals

(Cisco Press, 2009), p. 53. Cisco further discloses that “access to the shared memory space

must be synchronized to ensure data consistency,” and that Cisco IOS XR software

provides “mutex, condvar, and semaphore synchronization tools” to ensure such data

consistency.   Id. at pp. 23-24; see also id. at 350 (disclosing a “Shared memory

timestamp”).

       Moreover, as shown below, the Cisco IOS XR software provides various




                                         62
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 63 of 92



commands to manage processes and memory, including a “show tech-support netflow”

command to “display information specific to netflow debugging” that includes information

indicating that “shared memory” is initialized:




See, e.g., Cisco IOS XR Advanced System Command Reference for the Cisco CRS Router,

pp. 451-454, available at https://dokumen.tips/documents/cisco-ios-xr-advanced-system-

command-reference-for-the-cisco-crs-router-release.html.

1(d): attaching first and second processes to a message buffer in the shared region of

random access memory (RAM) exclusive of operating system kernel space, each said

process having a message list that is a message queue;—On information and belief, Cisco

makes, uses, sells, and/or offers to sell a device that operates with the Cisco IOS XR

software to perform the function of attaching first and second processes to a message buffer

in the shared region of RAM exclusive of operating system kernel space, where each

process has a message list that is a message queue.

       For instance, on information and belief, the Cisco IOS XR provides the capability

to attach processes to a message buffer in the shared memory that resides outside the

operating system kernel space. Indeed, Cisco generally discloses that “[i]n a microkernel

system,” such as the Cisco IOS XR operating system, “only essential core OS services



                                        63
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 64 of 92



reside inside the kernel,” and “[a]ll other services, including device drivers and network

drivers, reside in their own address space.”        Mobeen Tahir et al., Cisco IOS XR

Fundamentals (Cisco Press, 2009), p. 8.         In particular, Cisco discloses that “[t]he

microkernel used in Cisco IOS XR . . . is lightweight and does not include system services

such as device drivers, file systems, and network stack.” Id. at p. 10; see also, e.g., id. at

p. 15 (“Because each process outside the microkernel is restartable without impacting the

rest of the system, failure of a process due to memory corruption of software defect does

not impact other parts of the system.”).

        Moreover, Cisco discloses that each process has a message list (e.g., a “linked list”)

that is a message queue. See, e.g., id. at pp. 23-24. In particular, Cisco discloses that

“access to shared memory space must be synchronized to ensure data consistency,” and in

one specific example, Cisco explains that “if one thread attempts to access a linked list

while another thread is in the process of updating it, the result could be catastrophic.” Id.

Cisco further discloses a visual representation of the IOS XR software that includes

“Message Queues”:




See id. at p. 160.

        Moreover, attaching first and second processes to a message buffer in the shared




                                           64
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 65 of 92



region of RAM, exclusive of operating system kernel space, is fundamental to IPC shared

memory, as illustrated in the image below from a tutorial on IPC shared memory:




Henri Casanova, Inter-Process Communications (IPC), presentation for class ICS332—

Operating Systems, University of Hawaii (2018), available at

http://www2.hawaii.edu/~esb/2018fall.ics332/sep17.pdf. Each of these processes having

a message list that is a message queue is also fundamental to IPC shared memory, as

illustrated in the image below from another tutorial on IPC shared memory:




                                       65
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 66 of 92




Tutorials Point, Message Queues, available at https://www.tutorialspoint.com/inter_

process_communication/inter_process_communication_message_queues.htm.

1(e): accumulating message data from said first process in a location in said message

buffer;—On information and belief, Cisco makes, uses, sells, and/or offers to sell a method

of accumulating message data from the first process in a location in the message buffer.

       For instance, Cisco generally discloses that “[t]he operating system provides

different synchronization mechanisms between processes that are writing to or reading


                                        66
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 67 of 92



from shared memory regions.” Mobeen Tahir et al., Cisco IOS XR Fundamentals (Cisco

Press, 2009), p. 8. In particular, Cisco discloses that “IOS XR processes are designed to

be restartable,” such that “[w]hen a process crashes it can be restarted,” and “[a] running

process saves its vital states to a checkpoint server, which is essentially a shared memory

store.” Id. at p. 51.

          In addition, accumulating message data from a first process in the message buffer

is fundamental to IPC shared memory, as illustrated in the above images from tutorials on

IPC shared memory. See above tutorial images for element 1(d) of Claim 1 of the ‘231

Patent.

1(f): said first process adding to said message list of said second process a memory offset

corresponding to said location in said message buffer; and,—On information and belief,

as part of implementing IPC shared memory, Cisco makes, uses, sells, and/or offers to sell

a device that operates with the Cisco IOS XR software to perform the function of a first

process adding, to the message list of a second process, a memory offset corresponding to

the location in the message buffer.

          For instance, IPC mechanisms that use shared memory generally involve a memory

offset that may be specified for a first process (“said first process adding to said message

list . . . a memory offset corresponding to said location in said message buffer”), and then

that memory offset may be used by the second process to access the shared memory (“said

message list of said second process”). As explained in documentation for modern IPC

shared memory:

          Once created or opened, a process just has to map the shared memory object
          in the process' address space. The user can map the whole shared memory
          or just part of it. The mapping process is done using the mapped_region
          class. The class represents a memory region that has been mapped from a



                                          67
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 68 of 92



          shared memory or from other devices that have also mapping capabilities
          (for example, files). A mapped_region can be created from any
          memory_mappable           object      and     as    you    might      imagine,
          shared_memory_object is a memory_mappable object . . . The user can
          specify the offset from the mappable object where the mapped region should
          start and the size of the mapped region. If no offset or size is specified, the
          whole mappable object (in this case, shared memory) is mapped. If the
          offset is specified, but not the size, the mapped region covers from the offset
          until the end of the mappable object.

Boost      C++     Libraries,   Sharing    Memory      Between     Processes,    available   at

https://www.boost.org/doc/libs/1_47_0/doc/html/interprocess/sharedmemorybetween

processes.html (emphasis added).

1(g): manipulating in said second process said accumulated data at said location

corresponding to said offset,—On information and belief, as part of implementing IPC

shared memory, Cisco makes, uses, sells, and/or offers to sell a device that operates with

the Cisco IOS XR software to perform the function of manipulating in the second process

the accumulated data at the location corresponding to the offset.

          For instance, IPC mechanisms that use shared memory generally involve a second

process that manipulates data accumulated at a shared memory, the location of which can

be an offset specified by a first process. See, e.g., Boost C++ Libraries, Sharing Memory

Between Processes, especially the above block quote in element 1(f) of Claim 1 of the ‘231

Patent.

1(h): whereby said accumulated message data is transferred from said first process to

said second process with minimal data transfer overhead.—On information and belief,

Cisco makes, uses, sells, and/or offers to sell a device that operates with the Cisco IOS XR

software to perform a method wherein accumulated message data is transferred from the

first process to the second process with minimal data transfer overhead.




                                            68
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 69 of 92



              For instance, “Cisco IOS XR supports the concept of a two-stage commit model”

       that helps apply a target configuration “in bulk,” which “in turn helps in doing subsequent

       operations such as verification, checkpointing, logging, and so on in bulk.” Mobeen Tahir

       et al., Cisco IOS XR Fundamentals (Cisco Press, 2009), p. 110. Specifically, Cisco

       discloses that “[b]ulk operation is especially good for performance because it reduces

       interprocess communication (IPC) overhead.” Id; see also, e.g., https://blogs.cisco.com/

       performance/shared-memory-as-an-mpi-transport-part-2 (“With shared memory, MPI

       completely controls exactly what protocol bytes are transferred, and can avoid that

       unnecessary overhead.”).

              Moreover, reducing data transfer overhead is fundamental to IPC mechanisms that

       use shared memory. See, e.g., Code Project, Fast IPC Communication Using Shared

       Memory and InterlockedCompareExhange (Updated!), Sept. 28, 2006, available at

       https://www.codeproject.com/Articles/14740/Fast-IPC-Communication-Using-Shared-

       Memory-and-Int (“Not only is the shared memory implementation one of the easiest to

       implement, it's also one of the fastest. Why would this be one of the fastest, I hear you

       ask? Minimal overhead. Overhead is generated whenever you make a call to another

       function. Be it a kernel or library, if your IPC makes no calls to any other function, then

       you've done away with a large bottleneck. Shared memory IPCs have no requirement for

       third party function calls.”) (emphasis added); see also Henri Casanova, Inter-Process

       Communications (IPC), presentation for class ICS332—Operating Systems, University of

       Hawaii (2018).

139.   Additionally, Defendant Cisco has been and/or currently is an active inducer of

       infringement of the ‘231 Patent under 35 U.S.C. § 271(b) and contributory infringer of the




                                               69
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 70 of 92



       ‘231 Patent under 35 U.S.C. § 271(c).

140.   Cisco knew of the ‘231 Patent, or at least should have known of the ‘231 Patent, but was

       willfully blind to its existence. On information and belief, Cisco has had actual knowledge

       of the ‘231 Patent since at least as early as the filing and/or service of this Complaint.

141.   Cisco has provided the Accused ‘231 Products to its customers and, on information and

       belief, instructions to (i) use the Accused ‘231 Products in an infringing manner and/or (ii)

       make an infringing device, while being on notice of (or willfully blind to) the ‘231 Patent

       and Cisco’s infringement. Therefore, on information and belief, Cisco knew or should have

       known of the ‘231 Patent and of its own infringing acts, or deliberately took steps to avoid

       learning of those facts.

142.   Cisco knowingly and intentionally encourages and aids at least its end-user customers to

       directly infringe the ‘231 Patent.

143.   Cisco’s end-user customers directly infringe at least one or more claims of the ‘231 Patent

       by using the Accused ‘231 Products in their intended manner to infringe. Cisco induces

       such infringement by providing the Accused ‘231 Products and instructions to enable and

       facilitate infringement, knowing of, or being willfully blind to the existence of, the ‘231

       Patent. On information and belief, Cisco specifically intends that its actions will result in

       infringement of one or more claims of the ‘231 Patent, or subjectively believe that their

       actions will result in infringement of the ‘231 Patent, but took deliberate actions to avoid

       learning of those facts, as set forth above.

144.   Additionally, Cisco contributorily infringes at least one or more claims of the ‘231 Patent

       by providing the Accused ‘231 Products and/or software components thereof, that embody

       a material part of the claimed inventions of the ‘231 Patent, that are known by Cisco to be




                                                 70
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 71 of 92



       specially made or adapted for use in an infringing manner, and are not staple articles with

       substantial non-infringing uses. The Accused ‘231 Products are specially designed to

       infringe at least one or more claims of the ‘231 Patent, and their accused components have

       no substantial non-infringing uses. In particular, on information and belief, the software

       modules and code that implement and perform the infringing functionalities identified

       above are specially made and adapted to carry out said functionality and do not have any

       substantial non-infringing uses.

145.   At least as early as the filing and/or service of this Complaint, Cisco’s infringement of the

       ‘231 Patent was and continues to be willful and deliberate, entitling Commstech to

       enhanced damages.

146.   Additional allegations regarding Cisco’s knowledge of the ‘231 Patent and willful

       infringement will likely have evidentiary support after a reasonable opportunity for

       discovery.

147.   Cisco’s infringement of the ‘231 Patent is exceptional and entitles Commstech to attorneys’

       fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

148.   Commstech is in compliance with any applicable marking and/or notice provisions of 35

       U.S.C. § 287 with respect to the ‘231 Patent.

149.   Commstech is entitled to recover from Cisco all damages that Commstech has sustained as

       a result of Cisco’s infringement of the ‘231 Patent, including, without limitation, a

       reasonable royalty.

              COUNT V: INFRINGEMENT OF U.S. PATENT NO. 7,769,028

150.   Commstech incorporates by reference and re-alleges paragraphs 68-80 of this Complaint

       as if fully set forth herein.




                                                71
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 72 of 92



151.   Defendant Cisco has infringed and is infringing, either literally or under the doctrine of

       equivalents, the ‘028 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or

       indirectly, by making, using, offering for sale, or selling in the United States, and/or

       importing into the United States without authority or license, products that operate with the

       “EasyQoS” application, which supports numerous Cisco routers, switches, and/or

       platforms listed on Cisco’s website (collectively referred to herein as the “Accused ‘028

       Products”), that infringe at least one or more claims of the ‘028 Patent. See, e.g.,

       https://www.cisco.com/c/en/us/td/docs/cloud-systems-management/application-policy-

       infrastructure-controller-enterprise-module/1-5-x/easyqos/supported-platforms/b_

       EasyQoS_Supported_Devices_1_5_x.pdf.

152.   As just one non-limiting example, set forth below is exemplary evidence of infringement

       of Claim 13 of the ‘028 Patent in connection with the Accused ‘028 Products. This

       description is based on publicly available information. Commstech reserves the right to

       modify this description, including, for example, on the basis of information about the

       Accused ‘028 Products that it obtains during discovery.

       13(a): A system for communicating data, the system including:—Cisco makes, uses,

       sells, and/or offers to sell a system for communicating data in accordance with Claim 13.

       For instance, Cisco makes, uses, sells, and/or offers to sell a computing system that has

       access to Cisco’s “Application Policy Infrastructure Controller Enterprise Module”

       (“APIC-EM”), which provides a “web-based GUI” comprising several web applications,

       including the “EasyQoS” application that can be used to configure and deploy QoS policies

       to various network devices. See https://easyqos-16.readthedocs.io/en/latest/chapter-04.

       html;    https://www.cisco.com/c/en/us/td/docs/solutions/CVD/Dec2017/APIC-EM-Easy




                                                72
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 73 of 92



QoS-DesignGuide-Dec2017.html#_Toc499730719;             https://www.cisco.com/c/en/us/td/

docs/cloud-systems-management/application-policy-infrastructure-controller-enterprise-

module/1-1-x/config-guide/b_apic-em_config_guide_v_1-1-x/b_apic-em_config_

guide_v_1-x_chapter_0111.html (“EasyQoS configures quality of service policies on

devices based on the QoS feature set available on the device.”). Id. A high-level overview

of Cisco’s EasyQoS solution is reproduced below:




https://www.cisco.com/c/en/us/td/docs/solutions/CVD/Dec2017/APIC-EM-EasyQoS-

DesignGuide-Dec2017.html#_Toc499730719.

13(b): a data prioritization component adapted to assign a priority to data, wherein the

prioritization occurs at least one of: in a transport layer of a network communications

protocol stack of a data communication system, and at a top of the transport layer of the

network communications protocol stack of the data communication system;—Cisco

makes, uses, sells, and/or offers to sell a system that comprises a data prioritization

component adapted to assign a priority to data, where the prioritization occurs either in a



                                        73
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 74 of 92



transport layer of a network communications protocol stack of a data communication

system or at a top of the transport layer of the network communications protocol stack of

the data communication system.

       For instance, a computing system that has access to Cisco’s APIC-EM includes a

data prioritization component that is configured to assign priority to data in either a

transport layer or at a top of the transport layer. In particular, Cisco touts that its EasyQoS

application applies QoS to “prioritize applications across [a] network in minutes.” See

https://www.cisco.com/c/en_in/products/cloud-systems-management/application-policy-

infrastructure-controller-enterprise-module/index.html#~stickynav=2.             Indeed, Cisco’s

EasyQoS     application    supports    “Next      Generation     Network-Based       Application

Recognition” (or “NBAR2”) to prioritize data by assigning a priority to the data either in a

transport   layer    or    at   a     top    of    the      transport   layer.       See,   e.g.,

https://www.cisco.com/c/en/us/td/docs/solutions/CVD/Dec2017/APIC-EM-EasyQoS-

DesignGuide-Dec2017.html#_Toc499730720;                  https://www.cisco.com/c/en/us/td/docs/

cloud-systems-management/application-policy-infrastructure-controller-enterprise-

module/1-6-x/easyqos/user-guide/b_Cisco_EasyQoS_User_Guide_1_6_0_x.pdf

(“EasyQoS supports all of the applications in the Cisco Next Generation Network-Based

Application Recognition (NBAR2) library.”).

       According to Cisco, “[t]he NBAR 2 classification engine recognizes and classifies

a wide variety of protocols and applications, including web-based and other difficult-to-

classify applications and protocols that use dynamic TCP/UDP port assignments,” which

are two well-known protocols at the transport layer. See https://www.cisco.com/c/en/us/

products/collateral/ios-nx-os-software/network-Accbased-application-recognition-nbar/




                                            74
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 75 of 92



qa_c67-697963.html;        https://www.cisco.com/c/en/us/products/collateral/ios-nx-os-soft

ware/network-based-application-recognition-nbar/product_bulletin_c25-627831.html.

Cisco explains that “[w]hen NBAR2 recognizes and classifies a protocol or application,

the network can be configured to apply the appropriate quality of service (QoS) for that

application or traffic with that protocol.” See, e.g., id.

        Moreover, Cisco explains that “[t]he EasyQoS feature provides three levels of

business-relevance groupings” that “essentially map to three types of traffic: high priority

[(e.g., “voice, video, streaming and collaborative multimedia applications,” etc.)], neutral

[(e.g., “legacy applications”)], and low priority [(e.g., “”consumer- and/or entertainment-

oriented” applications)].       See https://www.cisco.com/c/en/us/td/docs/cloud-systems-

management/application-policy-infrastructure-controller-enterprise-module/1-6-

x/easyqos/user-guide/b_Cisco_EasyQoS_User_Guide_1_6_0_x.pdf.

13(c): a network analysis component adapted to determine a status of a network;—Cisco

makes, uses, sells, and/or offers to sell a system that comprises a network analysis

component adapted to determine a status of a network.

        For instance, a computing system that has access to Cisco’s APIC-EM includes a

network analysis component that is configured to determine a status of a network. In

particular, Cisco’s EasyQoS application includes a “monitoring feature” that provides the

ability to “monitor[ ] the health of WAN-connected interfaces on routers to which EasyQoS

policy has been applied.”       See, e.g., https://www.cisco.com/c/en/us/td/docs/solutions/

CVD/Dec2017/APIC-EM-EasyQoS-DesignGuide-Dec2017.html.                     Cisco explains that

“[a]pplication health can be displayed for all traffic-classes, a single traffic class, or groups

of traffic-classes (Data, Video, or Control),” and an “application health score consists of




                                           75
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 76 of 92



both a ‘grade’—Excellent, Good, Fair, Poor, Bad, or Critical—which is based upon

configurable drop thresholds, and a value from 0.0-10.0.” Id.

13(d): a mode selection component adapted to select at least one mode based at least in

part on the status of the network; and;—Cisco makes, uses, sells, and/or offers to sell a

system that comprises a mode selection component adapted to select at least one mode

based at least in part on the status of the network.

       For instance, a computing system that has access to Cisco’s APIC-EM includes a

mode selection component that is configured to select at least one mode based at least in

part on the status of the network. In particular, Cisco’s EasyQoS application supports

“dynamic QoS,” which is “used on LAN interfaces [that] need a specific class of service

to be in effect for the duration of some event.”              See https://www.cisco.com/

c/en/us/td/docs/cloud-systems-management/application-policy-infrastructure-controller-

enterprise-module/1-6-x/easyqos/user-guide/b_Cisco_EasyQoS_User_Guide_1_6_0_x.p

df. To illustrate an example, Cisco explains that “[d]ynamic QoS policies are used

primarily in business applications, such as voice and video applications.” Id. Cisco further

explains that when a video or voice call is made (which may utilize a certain amount of

bandwidth), “the call proceeds while the Cisco APIC-EM applies the QoS policies [for the

video or voice traffic flow] to the relevant LAN access interfaces on which hosts (such as,

IP phones or telepresence end-points) are connected,” and “[w]hen the call is over, “CUCM

[Cisco Unified Call Manager] signals the APIC-EM to remove the QoS policies” for the

video or voice traffic flow. Id; see also https://video.cisco.com/detail/videos/enterprise-

networks/video/4774660139001/apic-em-easy-qos-demo?autoStart=true           (Cisco    video

demonstration showing the Cisco APIC-EM applying QoS policies when dynamic QoS is




                                          76
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 77 of 92



enabled and a call is made and removing the QoS policies when the call is over).

13(e): a data communications component adapted to communicate the data based at least

in part on the priority of the data and the status of the network, the data prioritization

component being adapted to assign priority to the data based on prioritization rules,

wherein the prioritization rules are selected based upon the selected at least one mode,

wherein the data is communicated at a transmission rate metered based at least in part

on the status of the network.—Cisco makes, uses, sells, and/or offers to sell a system that

comprises a data communications component adapted to communicate the data based at

least in part on the priority of the data and the status of the network, where the data

prioritization component is adapted to assign priority to the data based on prioritization

rules that are selected based upon the selected at least one mode, wherein the data is

communicated at a transmission rate metered based at least in part on the status of the

network.

       For instance, a computing system that has access to Cisco’s APIC-EM includes a

data communication component that is configured to perform the communicate the data

based at least in part on the priority of the data and the status of the network. Indeed, as

noted above, Cisco explains that when a video or voice call is made (which may utilize a

certain amount of bandwidth), “the call proceeds while the Cisco APIC-EM applies the

QoS policies [for the video or voice traffic flow] to the relevant LAN access interfaces on

which hosts (such as, IP phones or telepresence end-points) are connected” and “[w]hen

the call is over, “CUCM [Cisco Unified Call Manager] signals the APIC-EM to remove

the   QoS   policies”   for   the   video    or   voice   traffic   flow.   Id;   see   also

https://video.cisco.com/detail/videos/enterprise-networks/video/4774660139001/apic-em-




                                        77
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 78 of 92



easy-qos-demo?autoStart=true (Cisco video demonstration showing the Cisco APIC-EM

applying QoS policies when dynamic QoS is enabled and a call is made and removing the

QoS policies when the call is over).

          Further, Cisco’s EasyQoS application includes “Queuing Profiles” to customize

“[t]he amount of bandwidth allocated for each of the 12 traffic-classes provisioned by

EasyQoS,” which include, for example, voice and broadcast video.”              See, e.g.,

https://www.cisco.com/c/en/us/td/docs/solutions/CVD/Dec2017/APIC-EM-EasyQo

S-DesignGuide-Dec2017.pdf. As one example to illustrate, Cisco provides a mapping of

the traffic-classes and bandwidth allocations from a “default” EasyQoS queuing profile,

which is reproduced in part below:




See id.

          As shown, the default queuing profile includes a “voice” traffic-class with

“bandwidth [that] is constrained to 10%,” and “Broadcast Video,” “Real-Time Interactive,”

and “Multimedia Conferencing” traffic-classes with “bandwidth [that] is constrained to

33%.” See id.



                                        78
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 79 of 92



153.   Additionally, Defendant Cisco has been and/or currently is an active inducer of

       infringement of the ‘028 Patent under 35 U.S.C. § 271(b) and contributory infringer of the

       ‘028 Patent under 35 U.S.C. § 271(c).

154.   Cisco knew of the ‘028 Patent, or at least should have known of the ‘028 Patent, but was

       willfully blind to its existence. On information and belief, Cisco has had actual knowledge

       of the ‘028 Patent since at least as early as the filing and/or service of this Complaint.

155.   Cisco has provided the Accused ‘028 Products to its customers and, on information and

       belief, instructions to (i) use the Accused ‘028 Products in an infringing manner and/or (ii)

       make an infringing device, while being on notice of (or willfully blind to) the ‘028 Patent

       and Cisco’s infringement. Therefore, on information and belief, Cisco knew or should have

       known of the ‘028 Patent and of its own infringing acts, or deliberately took steps to avoid

       learning of those facts.

156.   Cisco knowingly and intentionally encourages and aids at least its end-user customers to

       directly infringe the ‘028 Patent.

157.   Cisco’s end-user customers directly infringe at least one or more claims of the ‘028 Patent

       by using the Accused ‘028 Products in their intended manner to infringe. Cisco induces

       such infringement by providing the Accused ‘028 Products and instructions to enable and

       facilitate infringement, knowing of, or being willfully blind to the existence of, the ‘028

       Patent. On information and belief, Cisco specifically intends that its actions will result in

       infringement of one or more claims of the ‘028 Patent, or subjectively believe that their

       actions will result in infringement of the ‘028 Patent, but took deliberate actions to avoid

       learning of those facts, as set forth above.

158.   Additionally, Cisco contributorily infringes at least one or more claims of the ‘028 Patent




                                                 79
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 80 of 92



       by providing the Accused ‘028 Products and/or software components thereof, that embody

       a material part of the claimed inventions of the ‘028 Patent, that are known by Cisco to be

       specially made or adapted for use in an infringing manner, and are not staple articles with

       substantial non-infringing uses. The Accused ‘028 Products are specially designed to

       infringe at least one or more claims of the ‘028 Patent, and their accused components have

       no substantial non-infringing uses. In particular, on information and belief, the software

       modules and code that implement and perform the infringing functionalities identified

       above are specially made and adapted to carry out said functionality and do not have any

       substantial non-infringing uses.

159.   At least as early as the filing and/or service of this Complaint, Cisco’s infringement of the

       ‘028 Patent was and continues to be willful and deliberate, entitling Commstech to

       enhanced damages.

160.   Additional allegations regarding Cisco’s knowledge of the ‘028 Patent and willful

       infringement will likely have evidentiary support after a reasonable opportunity for

       discovery.

161.   Cisco’s infringement of the ‘028 Patent is exceptional and entitles Commstech to attorneys’

       fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

162.   Commstech is in compliance with any applicable marking and/or notice provisions of 35

       U.S.C. § 287 with respect to the ‘028 Patent.

163.   Commstech is entitled to recover from Cisco all damages that Commstech has sustained as

       a result of Cisco’s infringement of the ‘028 Patent, including, without limitation, a

       reasonable royalty.




                                                80
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 81 of 92



              COUNT VI: INFRINGEMENT OF U.S. PATENT NO. 7,990,860

164.   Commstech incorporates by reference and re-alleges paragraphs 81-93 of this Complaint

       as if fully set forth herein.

165.   Defendant Cisco has infringed and is infringing, either literally or under the doctrine of

       equivalents, the ‘860 Patent in violation of 35 U.S.C. § 271 et seq., directly and/or

       indirectly, by making, using, offering for sale, or selling in the United States, and/or

       importing into the United States without authority or license, products that operate with the

       “EasyQoS” application, which supports numerous Cisco routers, switches, and/or

       platforms listed on Cisco’s website (collectively referred to herein as the “Accused ‘860

       Products”), that infringe at least one or more claims of the ‘860 Patent. See, e.g.,

       https://www.cisco.com/c/en/us/td/docs/cloud-systems-management/application-policy-

       infrastructure-controller-enterprise-module/1-5-x/easyqos/supported-platforms/b_Easy

       QoS_Supported_Devices_1_5_x.pdf.

166.   As just one non-limiting example, set forth below (with claim language in bold and italics)

       is exemplary evidence of infringement of Claim 15 of the ‘860 Patent in connection with

       the Accused ‘860 Products. This description is based on publicly available information.

       Commstech reserves the right to modify this description, including, for example, on the

       basis of information about the Accused ‘860 Products that it obtains during discovery.

       15(a): A processing device for communicating data, the processing device including:—

       Cisco makes, uses, sells, and/or offers to sell a processing device for communicating data

       in accordance with Claim 15. For example, Cisco provides an “Application Policy

       Infrastructure Controller Enterprise Module” (“APIC-EM”) with Cisco’s “EasyQoS”

       application “running on top of it.”           See https://www.cisco.com/c/en/us/td/docs/




                                                81
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 82 of 92



solutions/CVD/Dec2017/APIC-EM-EasyQoS-DesignGuide-Dec2017.html#_Toc4997

30719;   https://www.cisco.com/c/en/us/td/docs/cloud-systems-management/application-

policy-infrastructure-controller-enterprise-module/1-1-x/config-guide/b_apic-em_config

_guide_v_1-1-x/b_apic-em_config_guide_v_1-x_chapter_0111.html. Cisco explains that

“EasyQoS configures quality of service policies on devices based on the QoS feature set

available on the device.” Id. A high-level overview of Cisco’s EasyQos solution is

reproduced below:




See   https://www.cisco.com/c/en/us/td/docs/solutions/CVD/Dec2017/APIC-EM-EasyQo

S-DesignGuide-Dec2017.html#_Toc499730719.

15(b): a network analysis component of the processing device configured to: determine

a network status from a plurality of network statuses based on analysis of network

measurements, and—Cisco makes, uses, sells, and/or offers to sell a processing device

that comprises a network analysis component configured to determine a network status

from a plurality of network statuses based on analysis of network measurements.




                                       82
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 83 of 92



        For instance, a Cisco device (e.g., router, switch, etc.) configured with the EasyQoS

application includes a network analysis component that is programmed with the capability

to   “monitor[    ]   the    health      of    WAN-connected   interfaces.”      See,   e.g.,

https://www.cisco.com/c/en/us/td/docs/solutions/CVD/Dec2017/APIC-EM-EasyQoS-

DesignGuide-Dec2017.html. Cisco explains that “[a]pplication health can be displayed for

all traffic-classes, a single traffic class, or groups of traffic-classes (Data, Video, or

Control),” and an “application health score consists of both a ‘grade’—Excellent, Good,

Fair, Poor, Bad, or Critical—which is based upon configurable drop thresholds, and a value

from 0.0-10.0.” Id.

15(c): a network analysis component of the processing device configured to: determine

at least one of an effective link speed and a link proportion for at least one link;—Cisco

makes, uses, sells, and/or offers to sell a processing device that comprises a network

analysis component configured to determine at least one of an effective link speed and a

link proportion for at least one link.

        For instance, a Cisco device (e.g., router, switch, etc.) configured with Cisco’s

EasyQoS application includes a network analysis component that is programmed with the

capability to allocate bandwidth for each of the traffic-classes by “highlighting the link

speed (100 Gbps, 10/40 Gbps, 1 Gbps, 100 Mbps, 10 Mbps, or 1 Mbps) and adjusting the

bandwidth allocations for each traffic-class.”       https://www.cisco.com/c/en/us/td/docs/

solutions/CVD/Dec2017/APIC-EM-EasyQoS-DesignGuide-Dec2017.html; see also, e.g.,

https://easyqos-16.readthedocs.io/en/latest/chapter-09.html?highlight=guarantee

(“different bandwidth allocations can be configured for each of the traffic-classes based on

the interface speed—1 Mbps, 10 Mbps, 100 Mbps, 1 Gbps, 10/40 Gbps, and 100 Gbps.”).




                                              83
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 84 of 92



To illustrate one example, Cisco explains that “the network operator can set bandwidth

allocations for 1 Gbps access ports (ports connected to end-user devices) differently from

10 Gbps uplink ports (ports connected to other network infrastructure devices) within the

same custom Queuing Profile.” Id.

       Further, Cisco explains that an “explicit policer” for the “Voice traffic class,” which

is mapped to a “low-latency queue (LLQ),” “ensures that the LLQ can use no more than

the percentage of the bandwidth of the WAN link allocated to the Voice traffic class,

regardless of whether there is available bandwidth.” Id.

15(d): a mode selection component of the processing device configured to select a mode

from a plurality of modes based on the determined network status, wherein each of the

plurality of modes corresponds with at least one of the plurality of network statuses,

wherein each of the plurality of modes comprises a user defined sequencing rule,—Cisco

makes, uses, sells, and/or offers to sell a processing device that comprises a mode selection

component configured to select a mode from a plurality of modes based on the determined

network status, where each of the plurality of modes corresponds with at least one of the

plurality of network statuses, and where each of the plurality of modes comprises a user

defined sequencing rule.

       For instance, Cisco’s EasyQoS application supports “dynamic QoS,” which is

“used on LAN interfaces [that] need a specific class of service to be in effect for the

duration of some event.”       See https://www.cisco.com/c/en/us/td/docs/cloud-systems-

management/application-policy-infrastructure-controller-enterprise-module/1-6-

x/easyqos/user-guide/b_Cisco_EasyQoS_User_Guide_1_6_0_x.pdf.               To illustrate an

example, Cisco explains that “[d]ynamic QoS policies are used primarily in business




                                         84
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 85 of 92



applications, such as voice and video applications.” Id. Cisco further explains that when

a video or voice call is made (which may utilize a certain amount of bandwidth), “the call

proceeds while the Cisco APIC-EM applies the QoS policies [for the video or voice traffic

flow] to the relevant LAN access interfaces on which hosts (such as, IP phones or

telepresence end-points) are connected,” and “[w]hen the call is over, “CUCM [Cisco

Unified Call Manager] signals the APIC-EM to remove the QoS policies” for the video or

voice traffic flow.        Id; see also https://video.cisco.com/detail/videos/enterprise-

networks/video/4774660139001/apic-em-easy-qos-demo?autoStart=true          (Cisco   video

demonstration showing the Cisco APIC-EM applying QoS policies when dynamic QoS is

enabled and a call is made and removing the QoS policies when the call is over).

       According to Cisco, the EasyQoS application allows a user with “administrator” or

“policy administrator” permission to “create or change QoS policy for a group of devices

that   have   the   same     policy   scope.”     See    https://www.cisco.com/c/en/us/td/

docs/cloud-systems-management/application-policy-infrastructure-controller-enterprise-

module/1-6-x/easyqos/user-guide/b_Cisco_EasyQoS_User_Guide_1_6_0_x.pdf.

15(e): a data prioritization component of the processing device configured to prioritize

data by assigning a priority to the data, wherein the prioritization component includes a

sequencing component configured to sequence the data based at least in part on the user

defined sequencing rule of the selected mode;—Cisco makes, uses, sells, and/or offers to

sell a processing device that comprises a data prioritization component configured to

prioritize data by assigning a priority to the data, where the prioritization component

includes a sequencing component configured to sequence the data based at least in part on

the user defined sequencing rule of the selected mode.




                                         85
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 86 of 92



       For instance, Cisco touts that its EasyQoS application applies QoS to “prioritize

applications across [a] network in minutes.” See https://www.cisco.com/c/en_in/prod

ucts/cloud-systems-management/application-policy-infrastructure-controller-enterprise-

module/index.html#~stickynav=2. Indeed, Cisco’s EasyQoS application supports “Next

Generation Network-Based Application Recognition” (or “NBAR2”) to prioritize data by

assigning a priority to the data either in a transport layer or at a top of the transport layer.

See,   e.g.,   https://www.cisco.com/c/en/us/td/docs/solutions/CVD/Dec2017/APIC-EM-

EasyQoS-DesignGuide-Dec2017.html#_Toc499730720; https://www.cisco.com/c/en/us/

td/docs/cloud-systems-management/application-policy-infrastructure-controller-

enterprise-module/1-6-x/easyqos/user-guide/b_Cisco_EasyQoS_User_Guide_1_6_0_

x.pdf (“EasyQoS supports all of the applications in the Cisco Next Generation Network-

Based Application Recognition (NBAR2) library.”).

       Moreover, Cisco explains that “[t]he EasyQoS feature provides three levels of

business-relevance groupings” that “essentially map to three types of traffic: high priority

[(e.g., “voice, video, streaming and collaborative multimedia applications,” etc.)], neutral

[(e.g., “legacy applications”)], and low priority [(e.g., “”consumer- and/or entertainment-

oriented” applications)]. See, e.g., https://www.cisco.com/c/en/us/td/docs/cloud-systems-

management/application-policy-infrastructure-controller-enterprise-module/1-6-

x/easyqos/user-guide/b_Cisco_EasyQoS_User_Guide_1_6_0_x.pdf.

       Further, Cisco explains that “[t]o ensure that QoS policies for the most important

applications get configured on these devices, EasyQoS allocates TCAM [Ternary Content

Addressable Memory] space based on . . . “1. Rank,” “2. Traffic Class,” “3. Popularity,”

and “4. Alphabetization.” See id.




                                          86
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 87 of 92



15(f): a data metering component of the processing device configured to: meter inbound

data by shaping the inbound data for the at least one link, and meter outbound data by

policing the outbound data for the at least one link; and —Cisco makes, uses, sells, and/or

offers to sell a processing device that comprises a data metering component configured to

meter inbound data by shaping the inbound data for the at least one link, and meter

outbound data by policing the outbound data for the at least one link.

       For instance, Cisco provides a list of devices that comprises a data metering

component configured to meter inbound data by “shaping” the inbound data for the at least

one    link.       See,    e.g.,   https://www.cisco.com/c/en/us/td/docs/cloud-systems-

management/application-policy-infrastructure-controller-enterprise-module/1-4-x/easy

qos/supported-platforms/b_EasyQoS_Supported_Devices_1_4_0_x.html            (providing   a

table that lists EasyQoS features, including a “shaping” feature, that are supported by

various Cisco devices). According to Cisco, “[a] shaper typically delays excess traffic

using a buffer, or queueing mechanism, to hold packets and shape the flow when the data

rate of the source is higher than expected.”       https://www.cisco.com/c/en/us/td/docs/

ios/12_2/qos/configuration/guide/fqos_c/qcfpolsh.html.

       Further, Cisco explains that “[f]or traffic-classes which implement priority

queuing, the policer configuration is used to determine conformed packets and exceeded

packets for each collection interval,” and “[p]ackets which exceed the policer are

configured to be dropped by EasyQoS.” See https://easyqos-16.readthedocs.io/en/latest/

chapter-05.html.

15(g): a data communication component of the processing device configured to

communicate the data based at least in part on at least one of: the priority of the data,




                                        87
 Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 88 of 92



the effective link speed, and the link proportion.—Cisco makes, uses, sells, and/or offers

to sell a processing device that comprises a data communication component configured to

communicate the data based at least in part on at least one of: the priority of the data, the

effective link speed, and the link proportion.

       For instance, as noted above, Cisco explains that when a video or voice call is made

(which may utilize a certain amount of bandwidth), “the call proceeds while the Cisco

APIC-EM applies the QoS policies [for the video or voice traffic flow] to the relevant LAN

access interfaces on which hosts (such as, IP phones or telepresence end-points) are

connected” and “[w]hen the call is over, “CUCM [Cisco Unified Call Manager] signals the

APIC-EM to remove the QoS policies” for the video or voice traffic flow. Id; see also

https://video.cisco.com/detail/videos/enterprise-networks/video/4774660139001/

apic-em-easy-qos-demo?autoStart=true (Cisco video demonstration showing the Cisco

APIC-EM applying QoS policies when dynamic QoS is enabled and a call is made and

removing the QoS policies when the call is over)..

       Further, Cisco’s EasyQoS application includes “Queuing Profiles” to customize

“[t]he amount of bandwidth allocated for each of the 12 traffic-classes provisioned by

EasyQoS,” which include, for example, voice and broadcast video.”                 See, e.g.,

https://www.cisco.com/c/en/us/td/docs/solutions/CVD/Dec2017/APIC-EM-EasyQo

S-DesignGuide-Dec2017.pdf. As one example to illustrate, Cisco provides a mapping of

the traffic-classes and bandwidth allocations from a “default” EasyQoS queuing profile,

which is reproduced in part below:




                                         88
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 89 of 92




       See id.

                 As shown, the default queuing profile includes a “voice” traffic-class with

       “bandwidth [that] is constrained to 10%,” and “Broadcast Video,” “Real-Time Interactive,”

       and “Multimedia Conferencing” traffic-classes with “bandwidth [that] is constrained to

       33%.” See id.

167.   Additionally, Defendant Cisco has been and/or currently is an active inducer of

       infringement of the ‘860 Patent under 35 U.S.C. § 271(b) and contributory infringer of the

       ‘860 Patent under 35 U.S.C. § 271(c).

168.   Cisco knew of the ‘860 Patent, or at least should have known of the ‘860 Patent, but was

       willfully blind to its existence. On information and belief, Cisco has had actual knowledge

       of the ‘860 Patent since at least as early as the filing and/or service of this Complaint.

169.   Cisco has provided the Accused ‘860 Products to its customers and, on information and

       belief, instructions to use the Accused ‘860 Products in an infringing manner while being

       on notice of (or willfully blind to) the ‘860 Patent and Cisco’s infringement. Therefore, on

       information and belief, Cisco knew or should have known of the ‘860 Patent and of its own



                                                 89
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 90 of 92



       infringing acts, or deliberately took steps to avoid learning of those facts.

170.   Cisco knowingly and intentionally encourages and aids at least its end-user customers to

       directly infringe the ‘860 Patent.

171.   Cisco’s end-user customers directly infringe at least one or more claims of the ‘860 Patent

       by using the Accused ‘860 Products in their intended manner to infringe. Cisco induces

       such infringement by providing the Accused ‘860 Products and instructions to enable and

       facilitate infringement, knowing of, or being willfully blind to the existence of, the ‘860

       Patent. On information and belief, Cisco specifically intends that its actions will result in

       infringement of at least one or more claims of the ‘860 Patent, or subjectively believe that

       their actions will result in infringement of the ‘860 Patent, but took deliberate actions to

       avoid learning of those facts, as set forth above.

172.   Additionally, Cisco contributorily infringes at least one or more claims of the ‘860 Patent

       by providing the Accused ‘860 Products and/or software components thereof, that embody

       a material part of the claimed inventions of the ‘860 Patent, that are known by Cisco to be

       specially made or adapted for use in an infringing manner, and are not staple articles with

       substantial non-infringing uses. The Accused ‘860 Products are specially designed to

       infringe at least one or more claims of the ‘860 Patent, and their accused components have

       no substantial non-infringing uses. In particular, on information and belief, the software

       modules and code that implement and perform the infringing functionalities identified

       above are specially made and adapted to carry out said functionality and do not have any

       substantial non-infringing uses.

173.   At least as early as the filing and/or service of this Complaint, Cisco’s infringement of the

       ‘860 Patent was and continues to be willful and deliberate, entitling Commstech to




                                                 90
        Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 91 of 92



       enhanced damages.

174.   Additional allegations regarding Cisco’s knowledge of the ‘860 Patent and willful

       infringement will likely have evidentiary support after a reasonable opportunity for

       discovery.

175.   Cisco’s infringement of the ‘860 Patent is exceptional and entitles Commstech to attorneys’

       fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

176.   Commstech is in compliance with any applicable marking and/or notice provisions of 35

       U.S.C. § 287 with respect to the ‘860 Patent.

177.   Commstech is entitled to recover from Cisco all damages that Commstech has sustained as

       a result of Cisco’s infringement of the ‘860 Patent, including, without limitation, a

       reasonable royalty.

                                    PRAYER FOR RELIEF

WHEREFORE, Commstech respectfully requests:

A.     That Judgment be entered that Cisco has infringed at least one or more claims of the

       Patents-in-Suit, directly and/or indirectly, literally and/or under the doctrine of equivalents;

B.     An award of damages sufficient to compensate Commstech for Cisco’s infringement under

       35 U.S.C. § 284, including an enhancement of damages on account of Cisco’s willful

       infringement;

C.     That the case be found exceptional under 35 U.S.C. § 285 and that Commstech be awarded

       its reasonable attorneys’ fees;

D.     Costs and expenses in this action;

E.     An award of prejudgment and post-judgment interest; and

F.     Such other and further relief as the Court may deem just and proper.




                                                 91
         Case 6:19-cv-00296-ADA Document 1 Filed 05/09/19 Page 92 of 92



                                 DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Commstech respectfully

demands a trial by jury on all issues triable by jury.


       Respectfully submitted,


 Dated: May 9, 2019                            TOLER LAW GROUP PC
                                                     and
                                               LEE SULLIVAN SHEA & SMITH LLP


                                               By: /s/ M. Vanessah Pace
                                               M. Vanessah Pace, Texas Bar No. 24028818
                                               vpace@tlgiplaw.com
                                               TOLER LAW GROUP PC
                                               8500 Bluffstone Cove, Suite A201
                                               Austin, TX 78759
                                               Tel: (512) 327-5515
                                               Fax: (512) 327-5575

                                               George I. Lee (pending pro hac vice)
                                               Illinois ID No. 62254230, lee@ls3ip.com
                                               Sean M. Sullivan (pending pro hac vice)
                                               Illinois ID No. 6230605, sullivan@ls3ip.com
                                               Michael P. Boyea (pending pro hac vice)
                                               Illinois ID No. 6312399, boyea@ls3ip.com
                                               Cole B. Richter (pending pro hac vice)
                                               Illinois ID No. 6315686, richter@ls3ip.com
                                               Jae Y. Pak (pending pro hac vice)
                                               Illinois ID No. 6321249, pak@ls3ip.com
                                               LEE SULLIVAN SHEA & SMITH LLP
                                               656 West Randolph Street, Floor 5W
                                               Chicago, IL 60661
                                               Tel: (312) 754-9602
                                               Fax: (312) 754-9603

                                               Attorneys for Plaintiff
                                               Commstech Holdings LLC




                                                 92
